             Case
             Case 1:20-cv-02982
                   1:20-cv-02982 Document
                                 Document 3-3
                                          3-3 Filed
                                              Filed 04/13/20
                                                    04/13/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 33
                                                                       33
          Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 1 of 33


                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK




DIEGO ABREGO AREVALO, et al„


                Petitioners-Plaintiffs,
v.

                                                         Civil Action No.
 THOMAS DECKER, in his official capacity as
 Field Office Director, New York City Field
 Office, U.S. Immigration & Customs
 Enforcement, et al.,


                  Respondents-Defendants.



                          DECLARATION OF ROBERT M. SAPOLSKY


I, Robert M. Sapolsky, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the
following is true and correct to the best of my knowledge:


RELEVANT BACKGROUND AND QUALIFICATIONS

     1.    I am the John A. and Cynthia Fry Gunn Professor at Stanford University. I hold joint
           appointments in the departments of Biology, Neurology & Neurological Sciences, and
          Neurosurgery. I graduated summa cum laude, Phi Beta Kappa, from Harvard University
           in 1978, with a degree in biological anthropology. I received my Ph.D. in
           neuroendocrinology at Rockefeller University. I have been a professor at Stanford since
           1987, and holder of an endowed chair since 2002. I have received a number of honors
           and awards for my work, including the MacArthur Fellowship Genius Grant, an Alfred P.
           Sloan Fellowship, the Klingenstein Fellowship in Neuroscience, and the John P.
           McGovern Award for Behavioral Science, awarded by the American Association for the
           Advancement of Science. I also received the National Science Foundation Presidential
           Young Investigator Award, as well as awards for Young Investigator of the Year from
           the International Society for Psychoneuroendocrinology, the Society for Neuroscience,
           and the Biological Psychiatry Society.

     2.    As a neuroendocrinologist, I have decades of experience working in the area of stress and
           the body. My work has included studies of humans, non-human primates, rats and mice,
           and while focusing mostly on the brain, has included work on cancer progression and
           viral infections. My lab was one of the pioneers in the early 1990s of developing gene
           therapy in the injured nervous system, and this involved extensive work with, and
           molecular manipulation of, viral vectors derived from herpes simplex virus, adenovirus,
           and adeno-associated virus.




                                                    1


                                                                                        Exhibit
                                                                                        Exhibit G
                                                                                                G
            Case
            Case 1:20-cv-02982
                  1:20-cv-02982 Document
                                Document 3-3
                                         3-3 Filed
                                             Filed 04/13/20
                                                   04/13/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 33
                                                                      33
         Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 2 of 33


    3.   I have published approximately 470 peer-reviewed publications in science and/or medical
         journals, and have single-authored six books. My work has been cited more than 140,000
         times which, by a recent meta-analysis, places me in the top 0.1% of measures of
         scientific impact.

    4.   My C. V. includes a full list of my honors, experience, and publications, and it is attached
         as Exhibit A.

    5.   I am not being compensated for my time reviewing materials and preparing this report.

    6.   During the past four years, I have testified six times as an expert witness in criminal trials
         involving murder or attempted murder, in evaluating the neuropsychiatric status of the
         defendant. None of these involved anything related to viral infections. The cases are:
         People v. Vladimir Sotelo (Cal. 2018); People v. Anicacio Garcia (Cal. 2019); People v.
         Pedro Lopez (Cal. 2019) (once at trial and again at retrial); People v. Arent Bradl (Cal.
         2019); and State v. DairyI Oliver (Ga. 2020).

STRESS AND HEALTH: A BRIEF OVERVIEW

    7.   The word "stress" entered the medical and psychological literature (borrowed from
         engineering) approximately a century ago, and tens of thousands of papers have
         examined the subject since then. Broadly, a "stressor" can be defined as an external
         event that throws an organism out of homeostatic balance, and the "stress-response" is
         the array of physiological adaptations meant to re-establish homeostasis.

    8.   In its original medical sense, a stressor was conceptualized as a physical challenge to
         homeostasis, such as a prey species sprinting from a predator, or a hungry predator
         sprinting after its prey, The field then expanded in a critical way to include the concept
         of psychological stressors, which involves the activation of the stress-response by the
         anticipation (accurate or otherwise) of a physical challenge to homeostasis. Classic
         physical stressors are typically short-term in nature, whereas psychological stressors are
         more likely to be chronic; crucially, when stress is chronic, there are increased risks and
         severity of disease.

    9.   Humans are obviously the most psychologically and socially sophisticated species on
         earth; disease in humans can arise from chronic stress spanning days to decades, and such
         stress is typically psychosocial in nature. A partial list of diseases that can be caused by
         or worsened by stress include Type II diabetes, obesity, metabolic syndrome,
         hypertension, cardiovascular disease, inflammatory bowel disorders, impaired fertility,
         accelerated brain aging and cellular senescence, and an array of cognitive and psychiatric
         disorders.1

     10. Of greatest relevance to this matter, the longest-recognized pathological consequence of
         chronic stress (since circa 1930) is suppression of the immune system, worsening of the
         outcome of immune diseases, and triggering of inflammation. Of critical relevance to



1 See, e.g.. Robert Sapolskv ct al„ How do glucocorticoids influence stress responses? Integrating permissive,
suppressive, stimulatory, and preparative actions. 21 Endocrine Reviews 55-89 (2000); Robert Sapolskv. 117iy
Zebras Don 'I (let I leers: .1 Guide to Stress.. Stress-Related Disease and ( 'oping (3d. cd. 2004).


                                                            2


                                                                                                        Exhibit
                                                                                                        Exhibit G
                                                                                                                G
           Case 1:20-cv-02982 Document 3-3
                                       3-3 Filed
                                           Filed 04/13/20
                                                 04/13/20 Page
                                                          Page 3
                                                               3 of
                                                                 of 33
                                                                    33
        Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 3 of 33


         COVID-19, this involves impaired immune defenses against viral infection, and
         compromised function of the lungs.

STRESS IMPAIRS IMMUNE DEFENSES AGAINST VIRAL INFECTIONS

     11. An extensive literature demonstrates that stress compromises the ability of the immune
         system to defend the body against viral infections; such work has included humans,
         rodents and livestock as study subjects. While there has not been sufficient time to test
         this with respect to the SARS-CoV-2 vims, this stress effect has been shown for a wide
         array of classes of viruses. Thus, stress worsens the consequences of infection with
         herpes simplex virus (HSV),2 Epstein-Barr virus (EBV),3 West Nile Virus,4 influenza
         virus,5 human papilloma vims,6 viral meningitis and viral endocarditis. 7

     12. The links between stress and impaired viral defense have depended on studies of an array
         of human stressors. These include the stress of various psychiatric and psychological
         disorders, experimental psychological stressors, low socioeconomic status, being the
         primary caregiver for a chronically ill patient, or being an astronaut on a prolonged
         mission. Collectively, these studies have included more than 1 50,000 human subjects.

     13. Though the specific biological pathways vary from condition to condition, mental
         illnesses such as anxiety, depression, and bipolar disorder will impair immune function
         and heighten vulnerability to viral infection.

     14. Stress has been shown to disrupt anti-viral defenses in laboratory animals as well.                       Such
         stressors include social instability, social defeat, social isolation, or exposure to
         uncontrollable (versus controllable) shocks. The viruses tested have included those listed
         in paragraph 1 1 and, in addition, pseudorabies virus,8 murine encephalomyelitis vims,9
         and bovine HSV.10

     15. In some studies, impaired viral defenses are demonstrated by showing impairment of
         specific constituents of the immune system. This involves decreased levels in the blood



: Sec?, e.g.. K. Ashcrafl et al.. Psychological stress impairs the local CDS    T cell response to mucosal HSV- 1
infection and allows for increased pathogenicity via a glucocorticoid receptor-mediated mechanism. 33
Psycho neuroendocrinology 951-63 (2008).
3 See, e.g.. R. Glaser el al.. Stress and the memory T-cell response to the Epstein-Barr virus in healthy medical
students. 12 Health Psych. 435 (1993).
4 See, e.g., D. Ben-Nathan & G. Feuerstcin. The influence ofcold or isolation stress on resistance ofmice to West
Nile virus encephalitis. Experientia 46. 285-90 (1990).
> See, e.g.. J. Tian et al.. A single E627K mutation in the PB2 protein ofH9N2 avian influenza virus increases
virulence by inducing higher glucocorticoids (GCs) level. 7(6) PLoS ONE e38233 (20 1 2).
6 See, e.g.. C. Fang ct al.. Perceived stress is associated with impaired T-cell response to HPV16 in women with
cervical dysplasia. 35 Ann. Behav. MED 87-96 (2008).
 See, e.g.. H. Song ct al.. Stress related disorders and subsequent risk oflife threatening infections: population
based sibling controlled cohort study. 367 Brit. Med. J. 15784 (2019).
8 See, e.g. . J . de Groot ct al. . A single social defeat transiently suppresses the anti-viral immune response in mice. 95
J. Neuroimmunol. 143-51 (1999).
9 See, e.g.. Young E et al.. Chronic social stress impairs virus specific adaptive, immunity during acute Theiler 's
virus infection. 254 J. Neuroimmunol. 254. 19-27 (2013)
10 See, e.g.. P.D. Hodgson. Effect ofstress on viral bacteria/ synergy in bovine respiratory disease: novel
mechanisms to regulate inflammation. 6(4) Comp. Func. Genomics 244-250 (2005).




                                                                                                             Exhibit
                                                                                                             Exhibit G
                                                                                                                     G
            Case
            Case 1:20-cv-02982
                  1:20-cv-02982 Document
                                Document 3-3
                                         3-3 Filed
                                             Filed 04/13/20
                                                   04/13/20 Page
                                                            Page 4
                                                                 4 of
                                                                   of 33
                                                                      33
         Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 4 of 33


        and in tissue of key chemical mediators of anti-viral infection, damaging levels of
        cytokines, impaired generation of antibodies that specifically target the virus in question,
        and impaired recruitment of immune cells to the tissue that is virally infected.11

    16. In some studies, stress-induced impairment of viral defenses has been demonstrated with
        viral outcomes. These include stress-induced increases in viral replication rates, higher
        viral titers (the concentration of the virus in the body), impaired clearance of virus from
        infected tissue, more reactivation of latent viruses, and increased epidemiological
         evidence of life-threatening viral infections in a population. 12

    17. Finally, in some studies, the outcome has been a pathological one. These include
         demonstrations of stress worsening virally-induced nerve damage, slower healing of
         HSV-induced lesions, a variety of pathological effects on the lungs (see below), and
         lower survival rates. For example, one study demonstrated that physical or psychological
         stressors in mice cause an approximate 50% increase in mortality rates induced by West
        Nile Virus.13

    18. Collectively, these studies show that various types of stressors, in various species, worsen
         the outcome of viral diseases, as measured by immune outcomes, virological outcomes,
         disease outcomes and survival rates. The evidence also shows that the degree of
         immunosuppression worsens the more severe and long-lasting the stress has been.

STRESS AND LUNG DISEASES: RELEVANCE TO SARS-COV-2

    19. There are two primary ways in which chronic stress will likely leave an individual at
         significantly higher risk of contracting COVID-19 and at significantly higher risk of
         serious illness or death if infected. First, as described above, there is the weakening of
         the immune system's anti-viral capacities, which will leave the body more vulnerable to
         viral infections and less able to combat them. Second, there is the specific risk caused by
         inflammation of the lungs and other organs, which I will describe here.

    20. The literature reviewed above considers the adverse effects of stress on tissues and
         organs throughout the body. The core of SARS-CoV-2' s ability to sicken and kill arises
         from it preferentially targeting the lungs; this, of course, is the reason why symptoms of
         the disease revolve around respiratory distress, and why shortages of ventilators are so
         devastating. Thus, it is important to focus on the specific issue of what stress does to
         lungs and respiration, and the pertinence of this to SARS-CoV-2.

    21 . Study of the impact of stress on disease has been furthered enormously by the
         appreciation that chronic stress causes inflammation throughout the body, which
         exacerbates the course of a wide range of diseases.




1 1 See. e.g. . C. Welsh ct al.. Effects ofstress on the immune response to Theiler's virus—implicationsfor virus-
induced autoimmunity.    17 Neuroinimunomodulation 169-72 (2010).
1: See. e.g.. Song, supra: M. Elflnian el al.. Stress-induced glucocorticoids at the earliest stages ofherpes simplex
virus-1 infection suppress subsequent antiviral immunity, implicating impaired dendritic cell function. 184 J.
Immunol. 1867-75 (2010).                                 '            '                         '
13 See. e.g.. Ben-Nathan and Feuerslein, supra.

                                                             4



                                                                                                           Exhibit
                                                                                                           Exhibit G
                                                                                                                   G
          Case
          Case 1:20-cv-02982
                1:20-cv-02982 Document
                              Document 3-3
                                       3-3 Filed
                                           Filed 04/13/20
                                                 04/13/20 Page
                                                          Page 5
                                                               5 of
                                                                 of 33
                                                                    33
       Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 5 of 33


    22. Crucially, a variety of stressors cause inflammation in the lungs. Stress-induced lung
        inflammation has been demonstrated in a number of ways through a variety of outcomes.
        This includes increased presence in the lungs of inflammatory cells and increased release
        of their chemical messengers, and increased presence of markers of inflammation in
        exhaled breath (e.g., increased levels of nitric oxide).

    23. Moreover, such stress-induced pulmonary inflammation impairs lung function, including
        increased bronchoconstriction, increased airway impedance (the former term is a measure
        of how much lung airways are tightened by smooth muscle; the latter describes the extent
        of resulting disruption of air flow), decreased lung capacity, tidal volume instability and
        ribcage abdominal asynchrony (the former is a measure of breathing irregularity; the
        latter is the likely physiological cause of such irregularities). These pro-inflammatory
        effects of stress occur in the absence of disease. The result is that the lung tissue will be
        more vulnerable, people will already have more trouble breathing, and the lungs will
        have more difficulty clearing fluids. In that sense, the effect of stress on the lungs is
        similar to that of asthma.

    24. Stress also worsens the outcome of pulmonary diseases. The textbook example of this is
        the ability of stress to cause or worsen asthma. A variety of stressors worsen the
        pathological features of asthma including worsening of asthma-induced
        bronchoconstriction, airway impedance, airway inflammation, accumulation of
        inflammatory lung fluid and decreased lung volume.

    25. Finally, stress specifically exacerbates features of viral pulmonary diseases. This
        includes specifically impairing antiviral immune defenses in lung tissue, and increasing
        the incidence of respiratory viral infections.

    26. Collectively, these studies show that even in the absence of disease, stress causes lung
        inflammation and impairs lung function. This effect will be particularly pronounced as
         stress rises from moderate to severe levels. Furthermore, stress worsens the outcome of a
         number of pulmonary disorders (including pneumonia, as with asthma, and for similar
         physiological reasons), including respiratory viral diseases. This means that people who
         have experienced chronic stress who contract a respiratory viral disease are significantly
         more likely to become seriously ill or even die.

    27. Because of the novelty of SARS-CoV-2 and the chaos of an ongoing pandemic, there has
        been little study to date about the effects of stress on anti-viral defenses against SARS-
         CoV-2 or against coronaviruses in general. This is not unique, as even with certain
         preexisting physical conditions, our knowledge of the ways in which they increase
         vulnerability to SARS-CoV-2 is continually evolving. And nonetheless, as to stress,
         extrapolations can be made with considerable confidence.

    28. First, there are considerable genomic, functional and structural similarities across the
         entire coronavirus family, allowing one to tentatively generalize to SARS-CoV-2.14




u See, e.g., Y. Wang et al.. Mspl proteins ofgroup I andSARS coronaviruses share structural andfunctional
similarities. 10 Infection. Genetics and Evolution 919-924 (2010): H. Jayaram et al.. X-Ray structures of the N- and

                                                          5


                                                                                                      Exhibit
                                                                                                      Exhibit G
                                                                                                              G
              Case
              Case 1:20-cv-02982
                    1:20-cv-02982 Document
                                  Document 3-3
                                           3-3 Filed
                                               Filed 04/13/20
                                                     04/13/20 Page
                                                              Page 6
                                                                   6 of
                                                                     of 33
                                                                        33
           Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 6 of 33


       29. Second, there are some key similarities between the coronavirus family and the viruses
           discussed above. For example, the essential viral proteins that are used to fuse to and
           invade host cells are heavily conserved between coronaviruses and influenza virus.15 As
           another example, Epstein Barr Virus and coronaviruses have their pro-inflammatory
           effects through heavily overlapping mechanisms.16 As a final example, bats can be
           primary zoonotic reservoirs for both papilloma viruses and coronaviruses. 17

       30. Third, a study has found that "low levels of CD3 CD8                 T cells" are predictors of high
           mortality rates from COVID-19.18 These cells help mediate an immune cascade that kills
           virally-infected cells. Chronic stress can decrease circulating levels of these cells.

       31. Fourth, the CDC lists as one of the groups at high risk from COVID-19 people who have
           had "prolonged use of corticosteroids and other immune weakening medications. "19
           Corticosteroids are synthetic versions of the glucocorticoid stress hormones discussed in
           several of the studies I have cited. These hormones play an important role as a pathway
           through which chronic stress weakens the immune system.

       32. Finally, the CDC includes among its high risk categories for COVID-19 "[pjeople who
           are immunocompromised" and notes that "[m]any conditions can cause a person to be
           immunocompromised."20 It is my professional judgment that high levels of chronic
           stress would place people in this category.

PLAINTIFFS' HEIGHTENED RISK FROM COVID-19

       33. In reaching my assessment in this section, I have reviewed the declaration of Karla
           Ostolaza, describing the medical histories and current situations of
                                                                                        and

       34. Based on a number of factors, including their serious mental health conditions and the
           highly stressful nature of their current situations, it is my professional judgment based on
           my decades of work on stress that each of these individuals has experienced and will
           continue to experience exceptionally high levels of stress.




("-terminal domains of a coronavirus nucleocapsid protein: Implicationsfor nucleocapsidformation. 80 J. Virology
6612-6620 (2006).
1:' See P. Chambers et al.. Iieptad repeat sequences are located adjacent to hydrophobic regions in several types of
virus fusion glycoproteins. 71 J. General Virology 3075-3080 (1990).
16 See, e.g.. E. Tirotla. Epstein Barr virus-induced gene 3 negatively regulates neuroinfanimation and T cell
activation following coronavirus-induced encephalomyelitis. 254 J. Ncuroimmunology 110-116 (2013).
1 See, e.g.. Tse H. et al.. Identification ofa novel bat papillomavirus bv metagenomics. 7(8)PLoS ONE e43986
(2012).                        '         '                             •
ls R.-H. Du et al.. Predictors ofmortalityfor patients with COI 'ID- 1 9 pneumonia caused by SARS-Col '-2: A
Prospective Cohort Study. 55(4) European Respiratory Journal (2020).
hllps://eij.ersjournals. com/content/early /2020/04/01/ 13993003. 00524-2020.
19 Centers for Disease Control and Prevention. Groups at higher risk for severe illness (last accessed Apr. 1 1. 2020).
https://www.cdc.gov/coronavirus/2019-ncov/need-cxtra-precautions/groups-at-higher-risk.html
20
     Id.


                                                           6



                                                                                                          Exhibit
                                                                                                          Exhibit G
                                                                                                                  G
            Case
            Case 1:20-cv-02982
                  1:20-cv-02982 Document
                                Document 3-3
                                         3-3 Filed
                                             Filed 04/13/20
                                                   04/13/20 Page
                                                            Page 7
                                                                 7 of
                                                                   of 33
                                                                      33
         Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 7 of 33


     35. Because of the effects of such high levels of stress on the immune system and the body
         described above, these individuals are therefore likely at considerably heightened risk of
          contracting COVID-19 and becoming severely ill and even dying if they do.

CONCLUSIONS

     36. An extensive peer-reviewed literature demonstrates that stress compromises antiviral
         immune defenses and increases viral virulence. These findings are derived from studies
         of humans and other species, with large sample sizes, examining a variety of stressors
          and viral insults. Moreover, in the absence of disease, stress causes inflammation in the
          lungs and impairs respiration. Furthermore, stress specifically exacerbates the
          consequences of the respiratory viral diseases that are most similar to SARS-CoV-2.
          This is partly because stress can exacerbate the pulmonary inflammation and buildup of
          fluid that is central to the pathology of pneumonia. Finally, these effects are of sufficient
          magnitude that they significantly worsen critical disease outcomes, which include
          mortality rates. In other words, people who have experienced chronic stress are more
          likely to die of viral respiratory illnesses.

     37. As noted above, there has been insufficient time for the study of stress effects on immune
          defenses against SARS-CoV-2 and the pathogenic course of COVID-19 specifically.
          However, given the array of viruses and viral diseases examined in the stress literature,
          including respiratory diseases that are quite close to COVID-1 9, and the array of
          pathophysiological outcomes, I can state with considerable confidence that stress will
          significantly increase the risk of SARS-CoV-2 infection and markedly worsen the
          consequences of this infection. This includes a heightened risk of severe illness or even
          death.

     38. It is therefore my professional judgment that people who have suffered from chronic
          stress are at heightened risk from COVID-19 and fall into the CDC high risk category of
          "[pjeople who are immunocompromised."2' Further, given the gravity of this heightened
          risk, it would be dangerous for both those who have suffered chronic stress and those
          around them to not treat them as if they were at particularly elevated risk.

     39. For these reasons, it is also my professional judgment that
                                  and            are at significantly heightened risk from COVID-19.

I declare under penalty of perjury that the foregoing is true and correct.


                                                                                    I
           €                                                                £&//.
April^ 2b20
Palo Alto, California                                         Robert M. Sapofsky




21 id.

                                                          1


                                                                                          Exhibit
                                                                                          Exhibit G
                                                                                                  G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 8 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 8 of 33
1

                       ROBERT MORRIS SAPOLSKY

Address:                Gilbert Laboratory, MC 5020
                        Stanford University
                        Stanford, CA 94305-5020
Telephone:              650 723 2649
FAX:                    650 725 5356
email:                  sapolsky@stanford.edu

Educational History
l984 Ph.D.      Neuroendocrinology, The Rockefeller University
l978 A.B.       Biological Anthropology, Harvard University, summa cum laude, Phi Beta Kappa

Professional Experience
2002:          John A. and Cynthia Fry Gunn Professor, Department of Biological Sciences,
               Stanford University; Departments of Neurology and Neurological Sciences, and of
               Neurosurgery, Stanford University School of Medicine.
l995:          Professor
l99l - l995:   Associate Professor with tenure
l987 - l99l:   Assistant Professor, Department of Biological Sciences, Stanford University
l985:          Research Associate, Institute of Primate Research, National Museums of
               Kenya, Nairobi, Kenya
l985 - l987:   Postdoctoral Fellow, Peptide Biology Laboratory, Salk Institute

Professional Awards and Honors
l985: Lindsley Prize of the Society for Neuroscience (outstanding doctoral thesis in
                behavioral neuroscience).
l987: MacArthur Fellow of the John D. and Catherine T. MacArthur Foundation
        Faculty Scholar, Alzheimers Association
        Faculty Scholar, Sloan Foundation
        Faculty Scholar, Klingenstein Foundation
        Presidential Young Investigator, National Science Foundation
l990: A.B. Bennett Award, Society of Biological Psychiatry, young investigator of the
                year
        C. Richter Award, International Society of Psychoneuroendocrinology, young
                of the year
        Winner of Dean's Award for distinguished teaching
l992: Young Investigator of the Year Award, Society for Neuroscience
        Research Career Development Award, NIH
        Winner of Associated Students of Stanford University Teaching Award
l993: Bing Award for Teaching Excellence
l994: Finalist, Los Angeles Times Book Award for "Why Zebras Don't Get Ulcers”
l996: Elected as Fellow, American Association of the Advancement of Science
l997: Elected as Fellow, California Academy of Sciences
l998: Finalist, Los Angeles Times Book Award for “The Trouble With Testosterone.”
        Hoagland Prize for Teaching Excellence, Stanford University
2002: “A Primate’s Memoir”: winner of non-fiction book of the year, Bay Area Book Reviewers
        Association; finalist, Aventis Prize; finalist, The Natural World Book Prize. Winner of Book of
        the Year, BILD DER WISSENSCHAFT, German edition.
        Winner of “The Emperor Has No Clothes” Award, Freedom From Religion Foundation
2004: Finalist, National Magazine Award, essay division for “The pleasures (and pain) of ‘maybe’”,
        Natural History magazine.
        Paper # 315 included in Pinker S 2004 The Best American Science and Nature Writing.
        Houghton Mifflin Co, NY.
2006: Earl Usdin Award of the West Coast College of Biological Psychiatry
2007: John P. McGovern Award, American Association for the Advancement of Science.
2009: Gores Award for Teaching Excellence, Stanford University.
        Lewis Thomas Award, Rockefeller University.




                                                                                     Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 9 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 9 of 33
2

        Fellow, Association of Psychological Science
2010: Isaac Asimov Award, American Humanist Association
2013: Distinguished Scientific Contributions Award, American Psychological Association
      Paper #440 included in Mukherje S 2013 Best American Science and Nature Writing. Mariner
        Books, NY.
2018: Winner, LA Times Book Prize, Science & Technology
        Winner, Phi Beta Kappa Science Book Award
        The Against Stupidity award of the Philosophy Now Society, London.
        Finalist, PEN Literary Award.

Current and Past Professional Activities
Editorial board:       Neurobiology of Aging
                       Journal of Neuroscience
                       Psychoneuroendocrinology
                       Journal of Neurochemistry
                       Stress
                       Frontiers in Cultural Psychology


Professional Writing Associations
2012 - Contributing writer to the Opinion column, Los Angeles Times.
2013 - 2017 Bi-weekly columnist, “Mind & Matter” column, Wall Street Journal.



Patents
         8,101,158: Methods for treating cerebrovascular disease comprising administering an agent
that inhibits prokineticin receptor activity.


College Courses on Video/Audio: The Teaching Company/The Great Courses
        Sapolsky R. Biology and Human Behavior: The Neurological Origins of Individuality.     1994;
2005 2nd edition.
        Sapolsky R. Stress and Your Body. 2010.
        Sapolsky R. Being Human: Life Lessons from the Frontiers of Science. 2012.



Publications: Books
          1. Sapolsky R. l992 Stress, the Aging Brain, and the Mechanisms of Neuron Death. MIT
Press.
          2. Sapolsky R. l994 Why Zebras Don't Get Ulcers: A Guide to Stress, Stress-Related
Disease and Coping. Scientific American/Freeman Press/Henry Holt.          Thirteen foreign language
editions; Los Angeles Times Book Award finalist. l998: Second edition. 2004: third edition.
          3. Sapolsky R l997 ‘The Trouble With Testosterone’ and Other Essays on the Biology of the
Human Predicament. Simon and Schuster/Scribner, l997; Two foreign language editions; Los
Angeles Times Book Award finalist.
          4. Sapolsky R 2001 A Primate’s Memoir.            Simon and Schuster/Scribner, nine foreign
language editions. Non-fiction book of the year, Bay Area Book Reviewer’s Association, 2002;
finalist, Aventis Prize; finalist, The Natural World Book Prize.
          5. Sapolsky R. 2005 ‘Monkeyluv’ and Other Essays on our Lives as Animals. Simon and
Schuster/Scribner. Four foreign language editions.
          6. Sapolsky R. 2017 Behave: The Biology of Humans at our Best and Worst.
Penguin/Random House. Nineteen foreign language editions. Winner, LA Times Book Prize;
Winner, Phi Beta Kappa Science Book Award; Finalist, 2018 PEN Literary Science Writing Prize.


Publications: Articles and Book Chapters




                                                                                    Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 10 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 10 of 33
 3

          l. Sapolsky R, H Eichenbaum l980 Thalamo-cortical mechanisms in odor guided behavior.
Brain Behavior and Evolution l7, 276.
         2. Sapolsky R, H Eichenbaum l980 Still-life photographs: The power of human ethology in the
explanation of human behavior. Behavioral and Brain Sciences 3, 628.
         3. Sapolsky R l982 The endocrine stress-response and social status in the wild baboon.
Hormones and Behavior l5, 279.
         4. Sapolsky R, L Krey, B McEwen l983 The adrenocortical stress-response in the aged male
rat: Impairment of recovery from stress. Experimental Gerontology l8, 55.
         5. Sapolsky R, B McEwen, T Rainbow l983 Quantitative densitometry of steroid hormone
receptors. Brain Research 27l, 33l.
         6. Sapolsky R, L Krey, B McEwen l983 Corticosterone receptors decline in a site-specific
manner in the aged rat brain. Brain Research 289, 235.
         7. Sapolsky R l983 Endocrine aspects of social instability in the olive baboon. American
Journal of Primatology 5, 365.
         8. Sapolsky R l983 Individual differences in cortisol secretory patterns in the wild baboon:
Role of negative-feedback sensitivity. Endocrinology ll3, 2263.
         9. Sapolsky R, Krey L, McEwen B l984 Stress down-regulates corticosterone receptors in a
site-specific manner in the brain. Endocrinology ll4, 287.
         l0. Sapolsky R, Krey L, McEwen B, Rainbow T l984 Do vasopressin-related peptides induce
hippocampal corticosterone receptors? Implications for aging. Journal of Neuroscience 4, l479.
         11. Sapolsky R l984 Stress and the successful baboon. Psychology Today, l8, 60.
         12. Sapolsky R, Krey L, McEwen B l984 Glucocorticoid-sensitive hippocampal neurons are
involved in terminating the adrenocortical stress-response. Proceedings of the National Academy of
Sciences USA 8l, 6l74.
         13. Felt B, Sapolsky R, McEwen B l984 Regulation of hippocampal corticosterone receptors
by a vasopressin analogue. Peptides 5, 1225.
         14. Meaney MJ, Sapolsky R, McEwen B l985 Ontogeny of the glucocorticoid receptor
system: I Autoregulation. Developmental Brain Research l8, l61.
         l5. Meaney MJ, Sapolsky R, McEwen B l985 Ontogeny of the glucocorticoid receptor system:
II An autoradiographic analysis. Developmental Brain Research l8, l65.
         16. Sapolsky R, Meaney M, McEwen B l985 Ontogeny of the glucocorticoid receptor system:
III Negative feedback regulation. Developmental Brain Research l8, l69.
         17. Sapolsky R, Krey L, McEwen B l985 Prolonged glucocorticoid exposure reduces
hippocampal neuron number: Implications for aging. Journal of Neuroscience 5, 1221.
         18. Sapolsky R l985 A mechanism for glucocorticoid toxicity in the hippocampus: Increased
vulnerability of neurons to metabolic insults. Journal of Neuroscience 5, l228.
         19. Meaney MJ, Aitken B, Bodnoff F, Iny L, Tatarewicz E, Sapolsky R l985 Early postnatal
handling alters the development of the glucocorticoid receptor system in selected brain regions.
Behavioral Neuroscience 99, 765.
         20. Tarara R, Suleman M, Sapolsky R, Wabomba M, Else J l985 Tuberculosis in wild baboon
(Papio cynocephalus) in Kenya. Journal of Wildlife Diseases 21, 137.
         21. Sapolsky R, McEwen B l986 Adrenal steroids and the hippocampus: Involvement in
stress and aging. In: The Hippocampus, R Isaacson, K Pribram (eds). Plenum Press, NY.
         22. Sapolsky R l985 Stress-induced suppression of testicular function in the wild baboon:
Role of glucocorticoids. Endocrinology ll6, 2273.
         23. Sapolsky R, Krey L, McEwen B l986 Glucocorticoids as modulators of neuropathologic
insults to the hippocampus. In: Progress in Neuropathology, vol 6, H Zimmerman (ed), Raven Press,
NY.
         24. McEwen BS, Rainbow T, Biegon A, Fischette C, Meaney M, Rostene W, Sapolsky R l986
Studies of steroid hormone and neurotransmitter receptors. In: Advances and Techniques in
Quantitative Receptor Autoradiography. M Kuhar (ed), Liss NY.
         25. Sapolsky R l986 Stress, social status and reproductive physiology in freely-living
baboons. In: Psychobiology of Reproduction: An Evolutionary Perspective. D Crews (ed), Wiley
Press, NY.
         26. Sapolsky R, McEwen B l985 Down-regulation of neural corticosterone receptors by
corticosterone and dexamethasone. Brain Research 339, l6l.
         27. Sapolsky R, Donnelly T l985 Vulnerability to stress-induced tumor growth increases with
age: Role of glucocorticoid hypersecretion. Endocrinology ll7, 662.




                                                                                    Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 11 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 11 of 33
 4

         28. Sapolsky R l985 glucocortiocid toxicity in the hippocampus: Temporal aspects of neuronal
vulnerability. Brain Research 359, 300.
         29. Sapolsky R, McEwen B l986 Stress, glucocorticoids, and their role in degenerative
changes in the aging hippocampus. In: Treatment Development Strategies for Alzheimer's Disease.
T Crook and R Bartus (eds) MPA Press, Madison, Conn.
         30. Meaney MJ, Aitken D, Bodnoff F, Iny L, Sapolsky R l985 The effects of post-natal
handling on the development of the glucocorticoid receptor system in the rat brain. Progress in
Neuropharmacology and Biological Psychiatry 9, 731.
         31. Sapolsky R, Krey L, McEwen B l986 The adrenocortical axis in the aged rat: Impaired
sensitivity to both fast and delayed feedback. Neurobiology of Aging 7, 331.
         32. Sapolsky R, Krey L, McEwen B l986 The neuroendocrinology of stress and aging: The
glucocorticoid cascade hypothesis. Endocrine Reviews 7, 284.
         33. Sapolsky R, Pulsinelli W l985 Glucocorticoids potentiate ischemic injury to neurons:
Therapeutic implications. Science 229, l397.
         34. Sapolsky R, Meaney M l986 Maturation of the adrenocortical stress response:
Neuroendocrine control mechanisms and the stress hyporesponsive period. Brain Research Reviews
ll, 65.
         35. Sapolsky R l986 Stress-induced elevation of testosterone concentrations in high-ranking
baboons: Role of catecholamines. Endocrinology ll8, l630.
         36. Sapolsky R l986 Glucocorticoid toxicity in the hippocampus: Synergy with an excitotoxin.
Neuroendocrinology 43, 440.
         37. Meaney MJ, Sapolsky R, Aitken D, McEwen B l985 Tritiated-dexamethasone binding in
the limbic brain of the fetal rat. Devevopmental Brain Research 23, 297.
         38. Sapolsky R l986 Glucocorticoid toxicity in the hippocampus: Reversal by supplementation
with brain fuels. Journal of Neuroscience 6, 2240.
         39. Walker CD, Sapolsky R, Meaney M, Vale W, Rivier C l986 Increased pituitary sensitivity
to glucocorticoid feedback during the neonatal period: A major contribution to stress
nonresponsiveness. Endocrinology ll9, l8l6.
         40. Plotsky PM, Otto S, Sapolsky R l986 Inhibition of immunoreactive corticotropin-releasing
factor secretion into the hypophysial-portal circulation by delayed glucocorticoid feedback.
Endocrinology ll9, ll26.
         41. Sapolsky R l986 Endocrine and behavioral correlates of drought in the wild baboon.
American Journal of Primatology ll, 217.
         42. Meaney MJ, Aitken D, Sapolsky R l987 Thyroid hormones influence the development of
hippocampal glucocorticoid receptors in the rat: A mechanism for the effects of postnatal handling on
the development of the adrenocortical stress response. Neuroendocrinology 45, 278.
         43. Sapolsky R, Else J l987 Bovine tuberculosis in a wild baboon population: Epidemiological
aspects. Journal of Medical Primatology l6, 229.
         44. Sapolsky R, McEwen B l988 Why dexamethasone resistance?                    Two possible
neuroendocrine mechanisms.             In: The Hypothalamic-Pituitary-Adrenal Axis: Physiology,
Pathophysiology and Psychiatric Implications. A Schatzberg, C Nemeroff (eds), Raven Press.
         45. McEwen BS, Brinton R, Sapolsky R l989 Glucocortiocid receptors and behavior:
Implications for the stress respose. In: Mechanisms of Physical and Emotional Stress, Chrousos G,
Loriaux L, Gold P (ed), Plenum Press.
         46. Sapolsky R l989 Individual diffferences and the stress response: Studies of a wild
primate. In: Mechanisms of Physical and Emotional Stress, Chrousos G, Loriaux L, Gold P (ed) ,
Plenum Press.
         47. Sapolsky R, l987 Protecting the injured hippocampus by attenuating glucocorticoid
secretion. In: Molecular Neuropathology of Aging, P Davies, C Finch (ed) Cold Spring Harbor
Laboratory Banbury Reports, vol 27.
         48. Sapolsky R l993 The physiology of dominance in stable versus unstable social
hierarchies. In: Primate Social Conflict, W Mason, S Mendoza (ed) SUNY Press, NY, pg l7l.
         49. Sapolsky R, Mott G l987 Social subordinance in a wild primate is associated with
suppressed HDL-cholesterol concentrations. Endocrinology l2l, l605.
         50. Sapolsky R l987 Glucocorticoids and hippocampal damage. Trends in Neurosicences l0,
346.
         51. Sapolsky R l987 The case of the falling nightwatchmen. Discover, July, 42.




                                                                                    Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 12 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 12 of 33
 5

         52. Sapolsky R, Rivier C, Yamamoto G, Plotsky P, Vale W l987 Interleukin-1 activates the
adrenocortical stress-response by releasing hypothalamic corticotropin-releasing factor. Science
238, 522.
         53. Sapolsky R, Armanini M, Packan D, Tombaugh l987 Stress and glucocortiocids in aging.
Endocrinology and Metabolism Clinics of North America l6, 965.
         54. Sapolsky R l988 Lessons of the Serengeti. The Sciences, May, 38.
         55. Sapolsky R l987 Commentary: Second generation questions about senescent neuron
loss. Neurobiology of Aging 8, 547.
         56. Sapolsky R, Krey L l988 Stress-induced suppression of LH concentrations in wild
baboons: Role of opiates. Journal of Clinical Endocrinology and Metabolism 66, 722.
         57. Sarrieau A, Dussaillant M, Sapolsky R, Aitken D, Olivier A, Lal S, Rostene W, Quirion R,
Meaney M l988 Glucocorticoid binding sites in human temporal cortex. Brain Research 442, l57.
         58. Meaney MJ, Aitken D, Bhatnager S, van Berkel C, Sapolsky R l988 Effect of neonatal
handling on age-related impairments associated with the hippocampus. Science 239, 766.
         59. Sapolsky R, Meaney M l988 Post-mortem decay in glucocorticoid binding in human and
primate brain. Brain Research 448, l82.
         60. Sapolsky R, Packan D, Vale W l988 Glucocorticoid toxicity in the hippocampus: In vitro
demonstration. Brain Research 453, 367.
         6l. Stein BA, Sapolsky R l988 Chemical adrenalectomy reduces hippocampal damage
induced by kainic acid. Brain Research 473, l75.
         62. Uno H, Tarara R, Else J, Suleman M, Sapolsky R l989 Hippocampal damage associated
with prolonged and fatal stress in primates. Journal of Neuroscience 9, l705.
         63. Sapolsky R, Stein B l989 Status epilepticus-induced hippocampal damage is modulated
by glucose availability. Neuroscience Letters 97, l57.
         64. Sapolsky R, Ray J l989 Styles of dominance and their physiological correlates among
wild baboons. American Journal of Primatology l8, l.
         65. Sapolsky R l990 The adrenocortical axis. In: Schneider E, Rowe J (eds), Handbook of
the Biology of Aging, 3rd Ed. Academic Press, NY.
         66. Sapolsky R l99l The effects of stress upon hippocampal function. In: Brown M, Rivier K,
Koob G (eds) The Neurobiology and Neuroendocrinology of Stress. Marcel Dekker, NY.
         68. Miller MM, Antecka E, Sapolsky R l989 Short-term effects of glucocorticoids upon
hippocampal ultrastructure. Experimental Brain Research 77, 309.
         69. Sapolsky R l989 Hypercortisolism among socially-subordinate wild baboons originates at
the CNS level. Archives of General Psychiatry 46, l047.
         70. Masters JN, Finch C, Sapolsky R l989 Glucocorticoid endangerment of hippocampal
neurons does not involve DNA cleavage. Endocrinology l24, 3083.
         7l. Sapolsky R, Morrow E, Tombaugh G l989 Commentary: Venn diagrams of neuronal
vulnerability. Neurobiology of Aging, l0, 6l3.
         72. Sapolsky R l990 Glucocorticoids, hippocampal damage and the glutamatergic synapse.
Progress in Brain Research 86, l3.
         73. Sapolsky R l989 Junk food monkeys. Discover, September, 48.
         74. Sapolsky R, Armanini M, Packan D, Sutton S, Plotsky P l990 Glucocorticoid feedback
inhibition of ACTH-secretagog release: Relationship to corticosteroid receptor occupancy in various
limbic sites. Neuroendocrinology 5l, 328.
         75. Packan D, Sapolsky R l990 Glucocorticoid endangerment of the hippocampus: Tissue,
steroid and receptor specificity. Neuroendocrinology 5l, 6l3.
         76. Sapolsky R l990 Stress in the wild. Scientific American, January.
         77. Tombaugh GC, Sapolsky R l990 Mild acidosis protects hippocampal neurons from injury
induced by oxygen and glucose deprivation. Brain Research, 506, 343.
         78. Sapolsky R, Plotsky P l990 Hypercortisolism and its possible neural bases. Biological
Psychiatry 27, 937.
         79. Tombaugh GC, Sapolsky R l990 Mechanistic distinctions between excitotoxic and
acidotic hippocampal damage in an in vitro model of ischemia. Journal of Cerebral Blood Flow and
Metabolism l0, 527.
         80. Sapolsky R, Armanini M, Sutton S, Plotsky P l989 Elevation of hypophysial portal
concentrations of ACTH secretagogs following fornix transection. Endocrinology l25, 288l.
         8l. Horner HC, Packan D, Sapolsky R l990 Glucocorticoids inhibit glucose transport in
hippocampal neurons and glia. Neuroendocrinology 52, 57.




                                                                                    Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 13 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 13 of 33
 6

         82. Meaney MJ, Aitken D, Sapolsky R l99l Postnatal handling attenuates neuroendocrine,
anatomical and cognitive dysfunctions associated with aging in female rats. Neurobiology of Aging l2,
31.
         83. Sapolsky R l990 Why you feel crummy when you're sick. Discover, ll, 66.
         84. Tombaugh GC, Sapolsky R l990 Hippocampal glutamine synthetase: Insensitviity to
glucocortiocids and stress. American Journal of Physiology 258, E894.
         85. Sapolsky R l99l Neuroendocrinology of the stress-response. In Becker J, Breedlove M,
Crews D (ed) Behavioral Endocrinology. MIT Press.
         86. Armanini M, Hutchins C, Stein B, Sapolsky R l990 Glucocorticoid endangerment of
hippocampal neurons is NMDA-receptor dependent. Brain Research 532, 7.
         87. Sapolsky R, Uno H, Rebert C, Finch C l990 Hippocampal damage associated with
prolonged glucocortiocid exposure in primates. Journal of Neuroscience, l0 2897.
         88. Davis H, Colombo P, Stein B, Sapolsky R, Volpe B Attentuation of the morphologic and
functional sequlae of kainic acid induced seizures in a rat model of status epilepticus. Physiology and
Behavior, in press.
         89. Sapolsky R l990 Adrenocortical function, social rank and personality among wild
baboons. Biological Psychiatry 28, 862.
         90. Sapolsky R l99l       Commentary: Energetics and neuron death: hibernating bears or
starving refugees? Neurobiology of Aging l2, 348.
         9l. Sapolsky R l99l Poverty's remains. The Sciences, September/October.
         92. Sapolsky R, Finch C l99l On growing old. The Sciences, March/April.
         93. Raley-Susman K, Cragoe E, Sapolsky R, Kopito R l99l Regulation of intracelloular pH in
cultured hippocampal neurons by an amiloride-insensitive Na+/H+ exchanger. Journal of Biological
Chemistry 266, 2739.
         94. Sapolsky R l99l Testicular function, social rank and personality among wild baboons.
Psychoneuroendocrinology l6, 28l.
         95. Jacobson L, Sapolsky R l99l The role of the hippocampus in feedback regulation of the
hypothalamic-pituitary-adrenocortical axis. Endocrine Reviews l2, ll8.
         96. Sapolsky R l992 Do glucocorticoid concentrations rise with age in the rat? Neurobiology
of Aging l3, l7
         97. Virgin CE, Ha T, Packan D, Tombaugh G, Yang S, Horner H, Sapolsky R l99l
Glucocorticoids inhibit glucose transport and glutamate uptake in hippocampal astrocytes:
Implications for glucocortiocid neurotoxicity. Journal of Neurochemistry 57, l422.
         98. Altmann J, Alberts S, Sapolsky R l992 Endocrine and developmental correlates of
unilateral cryptorchidism in a wild baboon. American Journal of Primatology 26, 309.
         99. Sapolsky R, Altmann J l99l Incidences of hypercortisolism and dexamethasone
resistance increase with age among wild baboons. Biological Psychiatry, 30, l008.
         l00. Sapolsky R, Zola-Morgan S, Squire L l99l Inhibition of glucocorticoid secretion by the
hippocampal formation in the primate. Journal of Neuroscience ll, 3695.
         101. Sapolsky R, Stein B, Armanini M l99l Long-term adrenalectomy causes loss of dentate
gyrus and pyramidal neurons in the adult hippocampus. Experimental Neurology ll4, 246.
         102. Elliott EM, Sapolsky R l99l Glucocorticoids, neurotoxicity and calcium regulation. Paul
S, Costa E (eds) Neurosteroids and Brain Function Thieme Medical Publishers.
         103. Raley-Susman K, Kersco K, Owicki J, Sapolsky R l992 Effects of excitotoxin exposure
on metabolic rate of primary hippocampal cultures: Application of silicon microphysiometry to
neurobiology. Journal of Neuroscience l2, 773.
         104. Sapolsky R l992 How big is yours? Discover, March, pg 40.
         105. Sapolsky R l993 Endocrinology alfresco: Psychoendocrine studies of wild baboons.
Recent Progress in Hormone Research 48, 437.
         106. Stein-Behrens BA, Elliott E, Miller C, Schilling J, Newcombe R, Sapolsky R l992
Glucocorticoids exacerbate kainic acid-induced extracellular accumulation of excitatory amino acids
in the rat hippocampus. Journal of Neurochemistry 58, 1730.
         107. Alberts SC, Altmann J, Sapolsky R l992 Behavioral, endocrine and immunological
correlates of immigration by an aggressive male into a natural primate group. Hormones and
Behavior 26, l67.
         108. Tombaugh GC, Yang S, Swanson R, Sapolsky R l992 Glucocorticoids exacerbate
hypoxic and hypoglycemic hippocampal injury in vitro: Biochemical correlates and a role for
astrocytes. Journal of Neurochemistry 59, l37.




                                                                                     Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 14 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 14 of 33
 7

          l09. Sapolsky R l992 Growing up in a hurry. Discover, June, 40.
          ll0. Ray JC, Sapolsky R l992 Styles of male social behavior and their endocrine correlates
among high-ranking baboons. American Journal of Primatology 28, 231.
          lll. Sapolsky R. l992 Cortisol concentrations and the social significance of rank instability
among wild baboons. Psychoneuroendocrinology, l7, 70l
          112. Tombaugh GC, Sapolsky R l992 Corticosterone accelerates hypoxia-induced ATP loss
in cultured hippocampal astrocytes. Brain Research 588, l54.
          113. Elliott EM, Sapolsky R l992 Corticosterone enhances kainic acid-induced calcium
mobilization in cultured hippocampal neurons. Journal of Neurochemistry 59, l033.
          114. Tombaugh GC, Sapolsky R l993 Endocrine features of glucocorticoid endangerment in
hippocampal astrocytes. Neuroendocrinology, 57, 7.
          115. Stein-Behrens BA, Sapolsky R l992 Stress, glucocorticoids and aging. Aging: Clinical
and Experimental Research 4, l97.
          116. Stein-Behrens BA, Adams K, Yeh M, Sapolsky R l992 Failure of beta-amyloid protein
fragment 25-35 to cause hippocampal damage in the rat. Neurobiology of Aging l3, 577.
          117. Sapolsky R l993 Glucocortiocid neurotoxicity: Is this effect relevant to alcoholic
neurotoxicity? In: Zakhari S (ed): Alcohol and the Endocrine System, National Institute on Alcohol
Abuse and Alcoholism Monograph # 23.
          ll8. Elliott EM, Sapolsky R l993 Corticosterone impairs hippocampal neuronal calcium
regulation: Possible mediating mechanisms. Brain Research 602, 84.
          119. Sapolsky R l993 Stress and neuroendocrine changes during aging. In: Sprott R,
Warner H, Williams T (eds) The Biology of Aging. Springer Publishing.
          120. Romero LM, Raley-Susman K, Redish D, Brooke S, Horner H, Sapolsky R l992 A
possible mechanism by which stress accelerates growth of virally-derived tumors. Proceedings of the
National Academy of Sciences USA 89., ll084.
          121. Romero LM, Plotsky P, Sapolsky R l993 Patterns of ACTH secretagog release with
hypoglycemia, novelty, and restraint after colchicine blockade of axonal transport. Endocrinology l32,
l99.
          122. Sapolsky R l993 The young and the reckless. Discover, March, pg 58
          123. Elliott EM, Mattson M, Vanderklish P, Lynch G, Chang I, Sapolsky R l993 Corticosterone
exacerbates kainate-induced alterations in hippocampal tau immunoreactivity and spectrin proteolysis
in vivo. Journal of Neurochemistry, 61, 57.
          124. Altmann J, Schoeller D, Altmann S, Muruthi P, Sapolsky R. l993 Body size and fatness
of free-living baboons reflect food availability and activity level. American Journal of Primatology, 30,
l49.
          125. Redish D, Raley-Susman K, Sapolsky R l993 Inhibition of acidification rate in cultured
fibroblasts by glucocorticoids: Application of silicon microphysiometry to endocrinology. Hormone
and Metabolic Research, 25, 264.
          126. Sapolsky R l993 Editorial: Supermonkeys, weaklings and animal models. Biological
Psychiatry, 33, 311.
          127. Raley-Susman K, Sapolsky R, Kopito R. l993 Cl/HCO3 exchange function differs in adult
and fetal rat hippocampal neurons. Brain Research, 614, 308.
          128. Ho DY, Mocarski E, Sapolsky R l993 Altering central nervous system physiology with a
defective herpes simplex virus vector expressing the glucose transporter gene. Proceedings of the
National Academy of Sciences USA, 90, 3655.
          129. Tombaugh GC, Sapolsky R l993 Evolving concepts about the role of acidosis in
ischemic neuropathology. Journal of Neurochemistry 6l, 793.
          130. Sapolsky R, Vogelman J, Orentreich N, Altmann J l993 Senescent decline in serum
dehydroepiandrosterone sulfate concentrations in a population of wild baboons. Journal of
Gerontology, Biological Sciences 48, l96.
          131. Sapolsky R l995 Stress as a pacemaker of senescent neuronal degeneration, and
strategies to attenuate its impact. In: Butler R, Brody J (ed) Delaying the Onset of Late-Life
Dysfunction Springer, New York.
          132. Jacobson L, Brooke S, Sapolsky R l993 Competition by RU 28362 for dexamethasone
binding to Type I receptors in rat hippocampal cytosol: Corticosterone is a preferable ligand for
measuring rat brain corticosteroid receptors. Brain Research, 625, 84.
          133. Sapolsky R l993 Potential behavioral modification of glucocorticoid damage to the
hippocampus. Behavioral Brain Research, 57, l75.




                                                                                       Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 15 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 15 of 33
 8

         134. Sapolsky R. l994 Fallible instinct. The Sciences, Jan/Feb, l3.
         135. Jacobson L, Sapolsky R. l993 Acute increases in corticosterone inhibit the augmented
ACTH response to stress in adrenalectomized rats replaced with low, constant levels of
corticosterone. Neuroendocrinology, 58, 420.
         136. Raley-Susman K, Sapolsky R. l994 In: Lou H, Greisen G, Larsen J (eds) Brain Lesions
in the Newborn. Munksgaard, Copenhagen, pg 257.
         137. Brooke SM, de Haas-Johnson A, Kaplan J, Sapolsky R. l994 Characterization of Type I
or Type II corticosteroid receptors in primate brain. Brain Research, 637, 303.
         138. Lawrence MS, Sapolsky R. l994 Glucocorticoids accelerate ATP loss following
metabolic insults in cultured hippocampal neurons. Brain Research, 646, 303.
         139. Sapolsky R l994 Measures of life. The Sciences, March/April, l0.
         140. Sapolsky R, Share L l994 Rank-related differences in cardiovascular function among
wild baboons: Role of sensitivity to glucocorticoids. American Journal of Primatology, 32, 26l.
         141. Stein-Behrens BA, Lin W, Sapolsky R. l994 Physiological elevations of glucocorticoids
potentiate glutamate accumulation in the hippocampus. Journal of Neurochemistry, 63, 596.
         142. Stein-Behrens BA, Mattson M, Chang I, Yeh M, Sapolsky R l994 Stress exacerbates
neuron loss and cytoskeletal pathology in the hippocampus. Journal of Neuroscience, 14, 5373.
         143. Sapolsky R. l994 Commentary: Contemplating navels as a moral failing. Advances,
10, 35.
         144. Brooke S, de Haas Johnson A, Kaplan J, Manuck S, Sapolsky R l994 Dexamethasone
resistance among non-human primates associated with social stress and selective depletion of
hippocampal glucocorticoid receptors. Neuroendocrinology, 60, 134.
         145. Sapolsky R l994 The physiological relevance of glucocorticoid endangerment of the
hippocampus. Annals of the New York Academy of Sciences, 746, 294.
         146. Sapolsky R l994 Glucocorticoids, stress, and exacerbation of excitotoxic neuron death.
Seminars in Neuroscience, 6, 323.
         147. Sapolsky R l994 Individual differences and the stress-response.             Seminars in
Neuroscience, 6, 261.
         148. Sapolsky R, Brooke S, Stein-Behrens B. l995 Methodologic issues in studying
glucocorticoid-induced damage to neurons. Journal of Neuroscience Methods, 58, 1.
         149. Romero LM, Levine S, Sapolsky R. l994 Patterns of adrenocorticotropin secretagog
release     in    response     to   social    interactions   and   various    degress    of     novelty.
Psychoneuroendocrinology, 20, 183.
         150.     Chou YC, Lin W, Sapolsky R. l994 Glucocorticoids increase extracellular [3H]D-
aspartate overflow in hippocampal cultures during cyanide-induced ischemia. Brain Research, 654,
8.
         151. Moghaddam B, Bolinao M, Stein-Behrens B, Sapolsky R. l994 Glucocorticoids mediate
the stress-induced accumulation of extracellular glutamate. Brain Research, 655, 25l.
         152. Ho DY, Fink S, Lawrence M, Meier T, Saydam T, Dash R, Sapolsky R. l995 Herpes
simplex virus vector system: Analysis of its in vivo and in vitro cytopathic effects. Journal of
Neuroscience Methods, 57, 205.
         153. Sapolsky R, Trafton J, Tombaugh G. Excitotoxic neuron death, acidotic endangerment,
and the paradox of acidotic protection. In: Siesjo B, Wieloch T (eds). Cellular and Molecular
Mechanisms of Ischemic Brain Damage. Raven Press, in press.
         154. Ho DY, Lawrence M, Meier T, Fink S, Dash R, Saydam T, Sapolsky R l995 Use of
herpes simplex virus vectors for protection from necrotic neuron death. In: Kaplitt M, Loewy A (eds),
Viral Vectors, Academic Press.
         155. Sapolsky R l994 The solace of patterns. The Sciences, Nov/Dec 14.
         156. Sapolsky R, Ho D. l995 Necrotic neuron death, its exacerbation by stress, and its
diminution by gene transfer approaches. Ottoson D, Bartfai T, Hokfelt T, Fuxe K (eds) Challenges
and Perspectives in Neuroscience. Wenner-Gren International Series, Pergamon pg l79.
          157. Bruno RL, Sapolsky R, Zimmerman J, Frick N l995 The pathophysiology of post-polio
syndrome: A model for post-viral fatigue syndromes and a brain fatigue generator. Annals of the New
York Academy of Sciences, 753, 257.
         l58. Sapolsky R. l995 Commentary: Do the salutary effects of food restriction occur because
of or despite of the accompanying hyperadrenocorticism? Neurobiology of Aging, 16, 849.
         159. Sapolsky R. l995 Primate Peekaboo. Baboon doc sez: everyone likes to watch. The
Sciences, March/April, 18.




                                                                                      Exhibit G
   Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 16 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 16 of 33
 9

         160.. Qin L, Chavin K, Ding Y, Favaro J, Woodward J, Lin J, Tahara H, Robbins P, Shaked A,
Ho D, Sapolsky R, Lotze M, Bromberg J. l995 Multiple vectors effectively achieve gene transfer in a
murine cardiac transplantation model: Immunosupprssion with TGF-*1 or vIL-10. Transplantation, 59,
809.
         161. McEwen BS, Sapolsky R. l995 Stress and cognitive function. Currents Opinions in
Neurobiology, 5, 205.
          162. Romero LM, Levine S, Sapolsky R. l995 Adrenocorticotropin secretagog release:
Stimulation by frustration and paradoxically by reward presentation. Brain Research, 676, 151.
          163. Sapolsky R l996 Social subordinance as a marker of hypercortisolism: Some
unexpected subtleties. In: Chrousos G,McCarty R, Pacak K, Cizza G, Sternberg E, Gold P,
Kvetnansky R Stress: Basic Mechanisms and Clinical Implications. Annals of the New York Acad
Sciences, 771, 626.
         164. Sapolsky R, Balt S. l996 Reductionism and variability in data: A meta-analysis.
 Perspectives in Biology and Medicine, 39, 193.
      165. Ho DY, Saydam T, Fink S, Lawrence M, Sapolsky R. l995 Defective herpes simplex virus
vectors expressing the rat brain glucose transporter protect cultured neurons from necrotic insults.
 Journal of Neurochemistry, 65, 842.
         166. Lawrence MS, Ho D, Dash R, Sapolsky R. l995 A herpes simplex virus vector
overexpressing the glucose transporter gene protects against excitotoxic seizures. Proceedings of
the National Academy of Sciences, USA, 92, 7247.
      167. Lawrence MS, Sun G, Kunis D, Saydam T, Dash R, Ho D, Sapolsky R, Steinberg G. l996
 Overexpression of the glucose transporter gene with a herpes simplex viral vector protects striatal
neurons against stroke. Journal of Cerebral Blood Flow and Metabolism, 16, 181.
      168. Smith-Swintosky V, Pettigrew L, Sapolsky R, Phares C, Craddock S, Brooke S, Mattson M.
l996 Metyrapone, an inhibitor of glucocorticoid production, reduces brain injury induced by focal and
global ischemia and seizures. Journal of Cerebral Blood Flow and Metabolism, 16, 585.
      169. Sapolsky R l995 Ego boundaries, or the fit of my father's shirt. Discover, November, 62.
       170. Sapolsky R. Individual differences in the adrenocortical response to psychosocial stress.
 In: Halbreich U (editor): Hormones, Brain and Neuropsychopharmacology. APA Press, in press.
      171. Altmann J, Sapolsky R, Licht P. l995 Baboon fertility and social status. Nature 377, 688.
         172. Dash R, Lawrence M, Ho D, Sapolsky R. l996 A herpes simplex virus vector
overexpressing the glucose transporter gene protects the rat dentate gyrus from an antimetabolite
toxin. Experimental Neurology, 137, 43.
        173. McIntosh LJ, Sapolsky R. l997 Glucocorticoids may enhance oxygen radical-mediated
neurotoxicity. NeuroToxicology, 17, 873.
       174. Lawrence MS, Ho D, Sun G, Steinberg G, Sapolsky R. l996 Overexpression of Bcl-2 with
herpes simplex virus vectors protects CNS neurons against neurologic insults in vitro and in vivo.
 Journal of Neuroscience, 16, 486.
         175. Brooke SM, Trafton J, Sapolsky R l996 Autofluorescence as a confound in the
determination of calcium levels in hippocampal slice using Fura-2AM dye. Brain Research, 706, 283.
        176. Romero LM, Sapolsky R. l996 Patterns of ACTH secretagog secretion in response to
psychological stimuli. Journal of Neuroendocrinology, 8, 243.
      177. Sapolsky R. l996 The graying of the troops. Discover, March, 46.
      178. Sapolsky R. l996 Why should an aged male baboon transfer troops? American Journal of
Primatology, 39, 149.
        179. McIntosh L, Sapolsky R. l996 Glucocorticoids: Deleterious effects on neurons and
potential exacerbation of environmental neurotoxicity. In: Harvey P (ed) The Adrenal in Toxicology:
Target Organ and Modulator of Toxicity. Taylor and Francis, London.
       180. Fink S, Ho D, Sapolsky R l996 Energy- and glutamate-dependency of 3-nitropropionic
acid neurotoxicity in culture. Experimental Neurology, 138, 298.
      181. Sapolsky R. l996 Stress, glucocorticoids, and damage to the nervous system. The current
state of confusion. Stress, 1, 1.
      182. McIntosh LJ, Sapolsky R l996 Hormonal modulators of cerebral ischemia. In: Korf J (ed)
The Clinical Pharmacology of Cerebral Ischemia. Academic Press.
        183. Tsai L, Sapolsky R. l996 Rapid stimulatory effects of testosterone upon myotubule
metabolism and hexose transport, as assesed by silicon microphysiometry. Aggressive Behavior,
22, 357.
       184. Ho D, McLaughlin J, Sapolsky R. l996 Inducible gene expression from defective herpes




                                                                                    Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 17 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 17 of 33
 10

simplex virus vectors using the tetracycline-responsive promoter system. Molecular Brain Research,
41, 200.
        185. Trafton J, Tombaugh G, Yang S, Sapolsky R. l996 Salutary and deleterious effects of
acidity on metabolic rate and ATP concentrations in CNS cultures. Brain Research, 731, 122.
       186. Sapolsky R. l996 The price of propriety. The Sciences, July/August, 14.
       187. Sapolsky R l996 Why stress is bad for your brain. Science 273, 749.
          188. McIntosh LJ, Sapolsky R. l996 Glucocorticoids increase oxidative parameters in
hippocampal and cortical neuronal cultures exposed to adriamycin. Experimental Neurology, 141,
201.
        189. Sapolsky R l997 Deleterious and salutary effects of steroid hormones in the nervous
system: Possible mediating cellular mechanisms. In: Mattson, M (ed) Neuroprotective Signal
Transduction, Humana Press, pg 259.
       190. Sapolsky R 2001 The physiological and pathophysiological implications of social stress in
mammals. In: McEwen, B (ed) Handbook of Physiology, Section 7, Volume IV: Coping with the
environment: Neural and endocrine mechanisms. Oxford University Press, pg 517.
        191. Chan RS, Huey ED, Maecker HL, Cortopassi KM, Howard SA, Iyer, AM, McIntosh LJ,
Ajilore OA, Brooke SM, Sapolsky RM. l996 Endocrine modulators of necrotic neuron death. Brain
Pathology, 6, 481.
          192. Fink SL, Chang L, Ho D, Sapolsky R. l997 Defective herpes simplex virus vectors
expressing the rat brain stress-inducible heat shock protein 72 protect cultured neurons from severe
heat shock. Journal of Neurochemistry, 68, 961.
          193. Maecker H, Desai A, Dash R, Rivier J, Vale W, Sapolsky R. l997 Astressin, a novel and
potent CRF antagonist, is neuroprotective in the hippocampus when administered after a seizure.
Brain Research 744, 166.
          194. Sapolsky R, Alberts S, Altmann J. l997 Hypercortisolism associated with social
subordinance or social isolation among wild baboons. Archives of General Psychiatry, 54, 1137.
          195. Sapolsky R l997 Requiem for an overachiever. The Sciences, January, 15.
          196. Virgin CE, Sapolsky R. l997 Styles of male social behavior and their endocrine
correlates among low-ranking baboons. American Journal of Primatology, 42, 25.
          197. Ajilore O, Sapolsky R. l997 Application of silicon microphysiometry to tissue slices:
Detection of metabolic correlates of selective vulnerability. Brain Research, 752, 99.
          198. Sapolsky R. l997 Testosterone rules. Discover, March, 44.
          199. Sapolsky 1999 The physiology and pathophysiology of unhappiness. In: Kahneman D,
Diener E, Schwarz N. Well-Being: The Foundations of Hedonic Psychology. New York, Russell
Sage Foundation, pg 453.
          200. Ho DY, Sapolsky R. l997 Gene therapy in the nervous system. Scientific American,
July, 116.
          201. Lawrence MS, Sun G, Ho D, McIntosh L, Kunis D, McLaughlin J, Sapolsky R, Steinberg
G l997 Herpes simplex viral vectors expressing Bcl-2 are neuroprotective when delivered following a
stroke. Journal of Cerebral Blood Flow and Metabolism, 17, 740.
          200a. Letters in Science.
          202. Sapolsky R. Hormonal correlates of personality and social contexts: From non-human
to human primates. 1999 In: Panter-Brick C, Worthman C (eds) Hormones, Health and Behaviour: A
Socio-Ecological and Lifespan Perspective. Cambridge University Press, pg 18.
          203. Sapolsky R. l997 McEwen-induced modulation of endocrine history: A partial review.
Stress, 2, 1.
          204. Sapolsky R 1998 Sex and the single monkey. The Sciences, July/August 10.
          205. Sapolsky R. 2005 Are the desert people winning? Discover, August, 38.
          206. Sapolsky R. l997 A gene for nothing. Discover, October, pg 40.
          207. Meier TJ, Ho D, Sapolsky R l997 Increased expression of calbindin D28K via herpes
simplex virus amplicon vector decreases calcium ion mobilization and enhances neuronal survival
following hypoglycemic challenge. Journal of Neurochemistry, 69. 1039.
          208. Sapolsky R, Spencer EM. l997 Social subordinance is associated with suppression of
insulin-like growth factor I (IGF-I) in a population of wild primates. American Journal of Physiology,
273, R1346.
          209. Sapolsky R. l997 The role of upholstery in cardiovascular physiology. Discover,
November, 58.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 18 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 18 of 33
 11

         210. Brooke SM, Chan R, Howard S, Sapolsky R. l997 Endocrine modulation of the
neurotoxicity of gp120: Implications for AIDS-related dementia complex. Proceedings of the National
Academy of Science, USA, 94, 9457.
         211. Roozendaal B, Sapolsky R, McGaugh J. 1998 Basolateral amygdala lesions block the
effects of long-term adrenalectomy on spatial learning, but not dentate gyrus degeneration.
Neuroscience, 84, 453.
         212. Sapolsky R l997 The importance of a well-groomed child. Science 277, 1620.
         213. Lee S, Williams J, Lothman E, Szele F, Chesselet M, Sapolsky R, Mattson M,
Christakos S l997 Early induction of mRNA for calbindin-D28K and BDNF but not NT-3 in rat
hippocampus after kainic acid treatment. Molecular Brain Research, 47, 183.
         214. Sapolsky R, Share L. l997 Darting terrestrial primates in the wild: A primer. American
Journal of Primatology, 44, 155.
         215. Sapolsky R l998 How the other half heals. Discover, April, 46.
         216. Spencer EM, Sapolsky R l998 Directions for research into the insulin-like growth factor
system as the millennium approaches. International Congress on IGF; Elsevier Int. Congress Series,
in press.
         217. McIntosh LJ, Hong K, Sapolsky R 1998 Glucocorticoids may alter antioxidant enzyme
capacity in the brain: baseline studies. Brain Research, 791, 209.
         218. McIntosh LJ, Cortopassi K, Sapolsky R 1998 Glucocorticoids may alter antioxidant
enzyme capacity in the brain: Kainic acid studies. Brain Research, 791, 215.
         219. Sapolsky R l998 Open season. The New Yorker, March 30, page 57.
         220. Brooke S, Howard S, Sapolsky R l998 Energy-dependency of glucocorticoid
exacerbation of gp120 neurotoxicity. Journal of Neurochemistry, 71, 1187.
         221. Meier T, Ho D, Park T, Sapolsky R l998 Gene transfer of calbindin D28K cDNA via
herpes simplex virus amplicon vector decreases calcium ion mobilization and enhances neuronal
survival following glutamatergic challenge but not following cyanide. Journal of Neurochemistry, 71,
1013.
         222. Yenari M, Fink S, Sun G, Chang L, Patel M, Kunis D, Onley D, Ho D, Sapolsky R,
Steinberg, G 1998 Gene therapy with hsp72 is neuroprotective in rat models of stroke and epilepsy.
Annals of Neurology, 44, 584.
         223. Sapolsky R. 1998 The stress of Gulf War syndrome. Nature, 393, 308.
        224. Sapolsky R, Ho D, McLaughlin, J 1998 The ins and outs of on and off. Nature
Biotechnology, 16, 516.
         225. Yenari M, Lawrence M, Sun G, Ho D, Kunis D, Sapolsky R, Steinberg G 1996 Herpes
simplex viral vectors expressing bcl-2 are neuroprotective against focal ischemia. In: Krieglstein J
(ed) Pharmacology of Cerebral Ischemia 1996. Medpharm, Stuttgart, 537.
         226. Yenari M. A., Fink S. L., Lawrence M. S., Sun G. H., McLaughlin J., Onley
D., Ho D. Y., Sapolsky R. M. and Steinberg G. 1998 Gene transfer therapy for cerebral ischemia. In:
J. Krieglstein and H. Oberpichler-Schwenk (Eds.), Pharmacology of Cerebral Ischemia, Medpharm
Scientific Publishers, Stuttgart, 453.
         227. Sapolsky, R. 2000 Physiological correlates of individual dominance styles. In: Aureli F,
de Waal F (eds), Natural Conflict Resolution, Univ. California Press.
         228. Iyer A, Brooke S, Sapolsky R. 1998 Glucocorticoids interact with gp120 in causing
neurotoxicity in striatal cultures. Brain Research, 808, 305.
         229. Sapolsky R 1999 Stress and your brain. Discover. March, 116.
         230. Sapolsky R Primate hierarchies and personality. 2000 In: Fink G (ed), Encyclopedia of
Stress. Academic Press, pg 221.
         231. Sapolsky R. Glucocorticoids, neuroendangerment and neurotoxicity. 2000 In: Fink G
(ed) Encyclopedia of Stress. Academic Press, pg 238.
         232. Suleman M, Yolei D, Wango E, Sapolsky R, Kithome K, Carlsson H, Hau J 1999
Peripheral blood lymphocyte immunocompetence in wild African green monkeys (Cercopithecus
aethiops) and the effects of capture and confinment. In Vivo, 13, 25.
         233. Sapolsky R, Finch C 1999 The Alzheimer’s lottery. Natural History, September, 22.
         234. Ajilore O, Sapolsky R. 1999 In vivo characterization of 11-beta-hydroxysteroid
dehydrogenase in rat hippocampus using glucocorticoid neuroendangerment as an endpoint.
Neuroendocrinology, 69, 138.
         235. Sapolsky R. 1999 An outsider’s commentary. Advances, 15, 72.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 19 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 19 of 33
 12

         236. Maggioncalda A, Sapolsky R, Czekala N 1999 Reproductive hormone profiles in captive
male orangutans: Implications for understanding developmental arrest. American Journal of Physical
Anthropology, 109, 19.
         237. Sapolsky R. 1999 Nursery crimes. The Sciences: May/June, 20.
         238. Lombroso P, Sapolsky R 1998 Development of the cerebral cortex: XII. Stress and
brain development. Journal of the American Academy of Child and Adolescent Psychiatry 37,
1337.
         239. Howard S, Nakayama A, Brooke S, Sapolsky R. 1999 Glucocorticoid modulation of
gp120-induced effects on calcium-dependent degenerative events in primary hippocampal and
cortical cultures. Experimental Neurology 158, 164.
         240. Phillips R, Meier T, Giuli L, McLaughlin J, Ho D, Sapolsky R. 1999 Calbindin D28K
gene-transfer via herpes simplex virus amplicon vector decreases hippocampal damage in vivo
following neurotoxic insults. Journal of Neurochemistry 73, 1200.
         241. Sapolsky R. 1999 The war between men and women. Discover, May, 56.
         242. Brooke S, Bliss T, Franklin L, Sapolsky R. 1999 Quantification of neuron survival in
monolayer cultures using an ELISA approach, rather than by cell counting. Neuroscience Letters,
267, 21.
         243. Roy M, Sapolsky R. 1999 Neuronal apoptosis in acute necrotic insults: Why is this
subject such a mess? Trends in Neurosciences, 22, 419.
         244. Finch C, Sapolsky R. 1999 The evolution of Alzheimer disease, the reproductive
schedule, and ApoE isoforms. Neurobiology Aging, 20, 407.
         245. Sapolsky R. 1999 Stress, glucocorticoids and their adverse neurological effects:
Relevance to aging. Experimental Gerontology 34, 721.
         246. Dumas T, McLaughlin J, Ho D, Meier T, Sapolsky R. 1999 Delivery of herpes simplex
virus amplicon-based vectors to the dentate gyrus does not alter hippocampal synaptic transmission
in vivo. Gene Therapy, 6, 1679.
         247. Sapolsky R, Romero M, Munck A 2000 How do glucocorticoids influence the stress-
response? Integrating permissive, suppressive, stimulatory, and preparative actions. Endocrine
Reviews, 21, 55.
         248. Sapolsky R, Steinberg G 1999 Gene therapy for acute neurological insults. Neurology,
10, 1922.
         249. Sephton S, Kraemer H, Sapolsky R, Spiegel D. 2000 Early mortality in metastatic breast
cancer patients with absent or abnormal diurnal cortisol rhythms. Journal of the National Cancer
Institute 92, 994.
         250. Yenari M, Giffard R, Sapolsky R, Steinberg G 1999 The neuroprotective potential of heat
shock protein 70. Molecular Medicine Today, 5, 525.
         251. Brooke S, Sapolsky R 2000 A cautionary note: The actions of adenosine agonists and
antagonists may be reversed under certain conditions in primary cultures. Brain Research Bulletin,
51, 307.
         252. Yusim A, Franklin L, Brooke S, Ajilore O, Sapolsky R. 2000 Glucocorticoids exacerbate
the deleterious effects of gp120 in hippocampal and cortical explants. Journal of Neurochemistry, 74,
1000.
         253. Phillips R, Lawrence M, Ho D, Sapolsky R 2000 Limitations in the neuroprotective
potential of gene therapy with Bcl-2. Brain Research, 859, 202.
         254. Fink S, Ho D, McLaughlin J, Sapolsky R 2000 An adenoviral vector expressing the
glucose transporter protects cultured striatal neurons from 3-nitropropionic acid. Brain Research,
859, 21.
         255. Maggioncalda A, Czekala N, Sapolsky R 2000 Growth hormone and thyroid stimulating
hormone concentrations in captive male orangutans: Implications for understanding developmental
arrest. American Journal of Primatology 50, 67.
         256. Sapolsky R 2001 What do females want? Natural History, December, 110, 18.
         257. Sapolsky R 2000 Genetic hyping. The Sciences, March/April, 12.
         258. Brooke S, Sapolsky R 2000 The effects of steroid hormones in HIV-related
neurotoxicity: A mini review. Biological Psychiatry, 48, 881.
         259. Tsai D, Ho J, Ozawa C, Sapolsky R 2000 Long term expression driven by herpes
simplex virus type-1 amplicons may fail due to eventual degradation or extrusion of introduced
transgenes. Experimental Neurology, 165, 1.




                                                                                    Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 20 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 20 of 33
 13

         260. Yusim A, Ajilore O, Bliss T, Sapolsky R 2000 Glucocorticoids exacerbate insult-induced
declines in metabolism in selectively vulnerable hippocampal cell fields. Brain Research, 870, 109.
         261. Sapolsky R, Finch C. 2000 Alzheimer’s disease and some speculations about the
evolution of its modifiers. Annals of the New York Academy of Sciences, 924, 99.
         262. Ozawa C, Ho J, Tsai D, Ho D, Sapolsky R 2000 Neuroprotective potential of a stress-
induced viral vector system. Proceedings National Academy of Sciences, USA, 97, 9270.
         263. Dumas T, McLaughlin J, Ho D, Lawrence M, Sapolsky R 2000 Gene therapies that
enhance hippocampal neuron survival after an excitotoxic insult are not equivalent in their ability to
maintain synaptic transmission. Experimental Neurology, 166, 180.
         264. Sapolsky R 2000 Glucocorticoids and hippocampal atrophy in neuropsychiatric
disorders. Archives of General Psychiatry, 57, 925.
         265. Sapolsky R 2000 The possibility of neurotoxicity in the hippocampus in major
depression: A primer on neuron death. Biological Psychiatry, 48, 755.
         266. McLaughlin J, Roozendaal B, Gupta A, Ajilore O, Dumas T, Hsieh J, Ho D, Lawrence M,
McGaugh J, Sapolsky R. 2000 Sparing neuronal function post-seizure with gene therapy.
Proceedings National Academy of Sciences, USA, 97, 12804.
         267. Sapolsky R 2001           Cellular defenses against excitotoxic insults. Journal of
Neurochemistry 76, 1601.
         268. Sapolsky R 2000 Stress hormones: good and bad. Neurobiology of Disease, 7: 540.
         269. Yenari M, Dumas T, Sapolsky R, Steinberg G 2001 Gene therapy for treatment of
cerebral ischemia using defective herpes simplex viral vectors. Annals of the New York Academy of
Sciences, 939, 340.
         270. Sapolsky R 2001 Atrophy of the hippocampus in post-traumatic stress disorder: how and
when? Hippocampus, 11, 90.
         271.Yenari M, Dumas T, Sapolsky R, Steinberg G 2000 The role of gene therapy in acute
cerebral ischemia. In: Krieglstein J, Klumpp S (eds) Pharmacology of Cerebral Ischmia. Medpharm
Scientific Publishers, Stuttgart, 457.
         272. Sapolsky R 2001 Wild dreams. Discover, 22, 36.
         273. Sapolsky R 2002 All the rage. Men’s Health, April, page 104.
         274. Howard S, Brooke S, Sapolsky R 2001 Mechanisms of estrogenic protection against
gp120-induced neurotoxicity. Experimental Neurology, 168, 385.
         275. Phillips R, Monje M, Giuli L, Meier T, Yenari M, Kunis D, Sapolsky R 2001 Gene
therapy effectiveness differs for neuronal survival and behavioral performance. Gene Therapy, 8,
579.
         276. Sapolsky R. 2001 Fossey in the mist. Discover, February, pg 74.
         277. Yenari M, Minami M, Sun G, Meier T, Ho D, Sapolsky R, Steinberg G 2001 Calbindin
D28K overexpression protects striatal neurons from transient focal cerebral ischemia. Stroke, 32,
1028.
         278. Roy M, Hom J, Sapolsky R 2001 Neuroprotection with herpes simplex viral vectors
expressing virally derived anti-apoptotic agents. Brain Research, 901, 12.
         279. Bliss T, Sapolsky R 2001 Interactions between glucose, lactate and adenosine regulate
energy substrate utilization in hippocampal cultures. Brain Research, 899, 134.
         280. Neylan T, Canick J, Hall S, Reus, V, Sapolsky, R, Wolkowitz O 2001 Cortisol levels
predict cognitive impairment induced by electroconvulsive therapy. Biological Psychiatry, 50, 331
         281. Xu L, Sapolsky R, Giffard R 2001 Differential sensitivity of murine astrocytes and
neurons from different brain regions to injury. Experimental Neurology, 169, 416.
         282. Sapolsky R 2002 Endocrinology of the stress-response In: Becker J, Breedlove S,
Crews D, McCarthy M (eds), Behavioral Endocrinology, 2nd edition. MIT Press.
         283. Monje M, Phillips R, Sapolsky R 2001 Calbindin overexpression buffers hippocampal
cultures from the energetic impairments caused by glutamate. Brain Research, 911, 37.
         284. Gupta A, Ho D, Brooke S, Franklin L, Roy M, McLaughlin J, Fink S, Sapolsky R 2001
Neuroprotective effects of an adenoviral vector expressing the glucose transporter: A detailed
description of the mediating cellular events. Brain Research, 908 49.
         285. Ogle W, Sapolsky R 2001 Gene therapy and the aging nervous system. Mechanisms
of Ageing and Development, 122, 1555.
         286. Yenari MA, Dumas TC, Sapolsky RM & Steinberg GK 2001 Gene therapy for
treatment of cerebral ischemia using defective herpes simplex viral vectors, Neurol Res 23, 543.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 21 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 21 of 33
 14

         287. Patel M, McIntosh L, Bliss T, Ho D, Sapolsky R 2001 Interactions among ascorbate,
dehydroascorbate and glucose transport in cultured hippocampal neurons and glia. Brain Research,
916, 127.
         288. Hoehn B, Ringer T, Xu L, Giffard R, Sapolsky R, Steinberg G, Yenari M 2001 The
overexpression of HSP72 after the induction of experimental stroke protects neurons from ischemic
damage. Journal of Cerebral Blood Flow and Metabolism, 21, 1303.
         289. Dumas T, Sapolsky R 2001 Gene therapy against neurological insults: sparing neurons
versus sparing function. Trends in Neurosciences, 24, 695.
         290. Lee A, Ogle W, Sapolsky R 2002 Stress and depression: Possible links to neuron
 death in the hippocampus. Bipolar Disorders, 4, 117.
         291. Sapolsky R 2002 Will we still be sad fifty years from now? Brockman J (ed) The Next
Fifty Years. Vintage Books, pg 105.
         292. Sapolsky R 2001 Depression, antidepressants, and the shrinking hippocampus.
Proceedings National Academy of Sciences, 98, 12320.
         293. Hairston I, Peyron C, Brooke S, Denning D, Ruby N, Heller H, Sapolsky R 2001 Sleep
deprivation increases plasma corticosterone levels in neonatal rats during the stress hyporesponsive
period. Neuroscience Letters, 315, 29.
         294. Sapolsky R 2002 Why we want their bodies back. Discover, February, 64.
         295. Roozendaal B, Phillips R, Power A, Brooke S, Sapolsky R, McGaugh J 2001 Memory
retrieval impairment induced by hippocampal CA3 lesions is blocked by adrenocortical suppression
with metyrapone. Nature Neuroscience, 4:1169.
         296. Roy, M, Hom J, Sapolsky R 2002             HSV-mediated delivery of virally derived anti-
apoptotic genes protects the rat hippocampus from damage following excitotoxicity but not metabolic
disruption, Gene Therapy, 9, 214.
         297.Kemnitz J, Sapolsky R, Altmann J, Muruthi P, Mott G, Stefanick M 2002. Effects of food
availability on insulin and lipid levels in free-ranging baboons. American Journal of Primatology, 57,
13.
         298. Brooke S, McLaughlin J, Cortopassi K, Sapolsky R 2002 Effect of gp120 on glutathione
peroxidase activity in cortical cultures and the interaction with steroid hormones. Journal of
Neurochemistry, 81, 277.
         299. Maggioncalda A, Czekala N, Sapolsky R 2002 Male orangutan subadulthod: a new twist
in the relationship between chronic stress and developmental arrest. American Journal of Physical
Anthropology 118, 25.
         300. Maggioncalda A, Sapolsky R. 2002 Disturbing behaviors of the orangutan. Scientific
American, June, 60.
         301. Brooke S, Sapolsky R 2002 Glucocorticoid exacerbation of gp120 neurotoxicity: role of
microglia. Experimental Neurology, 177, 151.
         302. Patel R, McIntosh L, McLaughlin J, Brooke S, Nimon V, Sapolsky R. 2002 Disruptive
effects of glucocorticoids on glutathione peroxidase biochemistry in hippocampal cultures. Journal of
Neurochemistry, 82, 118.
         303. Sapolsky R. 2002 Cheaters and chumps. Natural History, June, pg 20.
         304. Kelly S, Zhang Z, Zhao H, Xu L, Giffard R, Sapolsky R, Yenari M, Steinberg
G 2002. Gene transfer of HSP72 protects cornu ammonis neurons from global ischemia: influence of
bcl-2. Annals of Neurology, 52, 160.
         305. Dinkel K, Ogle W, Sapolsky R 2002 Glucocorticoids and CNS inflammation. Journal of
NeuroVirology, 8, 513.
         306. Howard S, Bottino C, Brooke S, Cheng E, Giffard R, Sapolsky R 2002 Neuroprotective
effects of bcl-2 overexpression in hippocampal cultures: Interactions with pathways of oxidative
damage. Journal of Neurochemistry, 83, 914.
         307. Zemlyak I, Brooke S, Sapolsky R 2002 Protection against gp120-induced neurotoxicity
by an array of estrogenic steroids. Brain Research, 958, 272.
         308. Sapolsky R 2003 Gene therapy for psychiatric disorders.           American Journal of
Psychiatry, 160, 208.
         309. Abbott D, Keverne E, Bercovitch F, Shively C, Mendoza S, Saltzman W, Snowdon C,
Ziegler T, Banjevic M, Garland T, Sapolsky R 2003 Are subordinates always stressed? A
comparative analysis of rank differences in cortisol levels among primates. Hormones and
Behavior,43, 67.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 22 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 22 of 33
 15

        310. Sapolsky, R 2002 Chicken, eggs and hippocampal atrophy. Nature Neuroscience, 5,
1111.
         311. Sapolsky R 2003 Neuroprotective gene therapy. Nature Reviews Neuroscience, 4, 61.
         312.Roy M, Sapolsky R 2003 The exacerbation of hippocampal excitotoxicity by
glucocorticoids is not mediated by apoptosis. Neuroendocrinology, 77, 24.
         313.Dinkel K, MacPherson A, Sapolsky R 2003 Novel glucocorticoid effects on acute
inflammation in the central nervous system. Journal of Neurochemistry, 84, 705
         314.Wingfield J, Sapolsky R 2003 Reproduction and resistance to stress: when and how.
Journal of Neuroendocrinology, 15, 711.
         315.Sapolsky R 2003 Bugs in the brain. Scientific American, March, pg 94.
         316.Banks, W, Altmann J, Sapolsky R, Phillips-Conroy J, Morley J..2003 Serum leptin levels
as a marker for a Syndrome X-like condition in wild baboons. Journal of Clinical Endocrinology and
Metabolism, 88, 1234.
         317.Sapolsky R 2003 Altering behavior with gene transfer in the limbic system. Physiology
and Behavior, 79, 479.
         318.Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2003 Bcl-2 overexpression
protects against neuron loss within the ischemic margin following experimental stroke and inhibits
cytochrome c translocation and caspase-3 activation. Journal of Neurochemistry, 85, 1026.
         319.Sapolsky R. Stress, social rank and personality. 2004 In: Beckoff, M (ed), Encyclopedia
of Animal Behavior, Greenwood Publishing, Westport CT, Pg 828.
         320. Sapolsky R 2003 The pleasures (and pain) of “maybe.” Natural History, September, pg
22.
         321. Brooke S, Sapolsky R 2003 Effects of glucocorticoids in the gp120-induced inhibition of
glutamate uptake in hippocampal cultures. Brain Research, 972, 137.
         322. Zhao H, Yenari M, Sapolsky R, Steinberg G. 2003 Prospects for treatment of stroke
using gene therapy. Expert Review of Neurotherapeutics, 3, 357
         323. Sapolsky R, Ehrlich P 2003 The call of the rare. Discover, November, 60.
         324. Sapolsky R 2003 Stress and plasticity in the limbic system. Neurochemical Research,
28, 1735.
         325. Lim M, Brooke S, Sapolsky R. 2003 gp120 neurotoxicity fails to induce heat shock
defenses, while the overexpression of hsp70 protects against gp120. Brain Research Bulletin, 61,
183.
         326. Roy M, Sapolsky R 2003 The neuroprotective mechanisms of virally-derived caspase
inhibitors p35 and crmA following necrotic neuron death. Neurobiology of Disease, 14, 1
         327.Lee A, Dumas T, Tarapore P, Webster B, Ho D, Kaufer D, Sapolsky R. 2003 Potassium
channel gene therapy can prevent neuron death resulting from necrotic and apoptotic insults. Journal
of Neurochemistry, 86, 1079.
         328. Hoehn B, Yenari M, Sapolsky R, Steinberg G 2003 Glutathione peroxidase
overexpression inhibits cytochrome c release and pro-apoptotic mediators, to protect neurons from
experimental stroke. Stroke, 34, 2489
         329.Sapolsky R 2004 Stress and cognition.           In: Gazzaniga M, (ed) The Cognitive
Neurosciences, 3nd edition, MIT Press, page 1031.
         330. Sapolsky R 2003 Taming stress. Scientific American, September, pg 86
         331. Sapolsky R Anatomy of a bad mood. 2003 Men’s Health. September, page 124
         332. Dumas T, Powers E, Tarapore P, Sapolsky R 2004 Overexpression of calbindin D28k in
dentate granule cells potentiates mossy fiber presynaptic function, reduces long-term potentiation and
impairs hippocampal-dependent memory. Hippocampus, 14, 701.
         333. Yenari M, Zhao H, Giffard R, Sobel R, Sapolsky R, Steinberg G 2003 Gene therapy and
hypothermia for stroke treatment. Annals of the New York Academy of Sciences. 993, 54.
         334. Wang H, Cheng E, Brooke S, Chang P, Sapolsky R 2003 Overexpression of antioxidant
enzymes protects cultured hippocampal and cortical neurons from necrotic insults. Journal of
Neurochemistry, 87, 1527
         335. Sapolsky R 2004 Mountain gorilla and Yeshiva boy. In: Brockman J (ed), Curious
Minds: How a Child Becomes a Scientist. Pantheon Books, New York, pg 19.
         336. Dinkel K, Sapolsky R 2004 Adverse glucocorticoid actions and their relevance to brain
ageing. In: Straub R, Mocchegiani E (ed), Neuroendocrine Immune Networks in Ageing. Elsevier,
pg 331.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 23 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 23 of 33
 16

         337. Dinkel K, Dhabhar F, Sapolsky R 2004 Neurotoxic effects of polymorphonuclear
granulocytes on hippocampal primary cultures. Proceedings of the National Academy of Sciences,
USA, 101 331.
         338. Sapolsky R 2004 Your personal pathology. Scientific American Mind, 14, 94.
         339. Gu W, Zhao H, Yenari M, Sapolsky R, Steinberg G 2004 Catalase overexpression
protects striatal neurons from transient focal cerebral ischemia. NeuroReport, 15, 413.
         340. Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2004 Mild postischemic
hypothermia prolongs the time window for gene therapy by inhibiting cytochrome c release. Stroke,
35, 572.
         341. Zhao H, Yenari M, Cheng D, Barreto-Chang O, Sapolsky R, Steinberg G 2004 Bcl-2
transfection via herpes simplex virus blocks AIF translocation after focal ischemia in rat. Journal of
Cerebral Blood Flow and Metabolism, 24, 681.
         342. Hairston I, Peyron C, Denning D, Ruby N, Flores J, Sapolsky R, Heller H, O’Hara B
2004 Sleep deprivation effects on growth factor expression in neonatal rats: A potential role for BDNF
in the mediation of delta power. Journal of Neurophysiology, 91, 1586.
         343. Sapolsky R 2004 Social status and health in humans and other animals. Annual
Review of Anthropology, i33, 393.
         344. Zhao H, Yenari M, Cheng D, Barreto-Chang O, Sapolsky R, Steinberg G 2004 Bcl-2
Transfection via herpes simplex virus blocks AIF translocation after focal ischemia in rat. Journal of
Cerebral Blood Flow and Metabolism 24 681.
         345. Sapolsky R, Share L 2004 A pacific culture among wild baboons, its emergence and
transmission. Public Library of Science Biology, 2, E106.
         346. Gip P, Hagiwara G, Sapolsky R, Cao V, Heller H, Ruby N 2004 Glucocorticoids
influence brain glycogen levels during sleep deprivation. American Journal of Physiology, 286,
R1057.
         347. Yenari M, Sapolsky R Gene therapy in neurological disease. In: Read S, Virley D (eds):
Stroke Genomics: Methods and Protocols. Humana Press, in press.
         348. Sapolsky R 2004 Is impaired neurogenesis relevant to the affective symptoms of
depression? Biological Psychiatry, 56, 137.
         349. Sapolsky R 2004 Of mice, men, and genes. Natural History, May, 21.
         350. Bliss T, Ip M, Cheng E, Minami M, Pellerin L, Magistretti P, Sapolsky R 2004 Dual-gene,
dual-cell type therapy against an excitotoxic insult by bolstering neuroenergetics. Journal of
Neuroscience, 24, 6202.
         351. Sapolsky R 2004 Mothering style and methylation. Nature Neuroscience, 7, 791.
         352. Suleman M, Wango E, Sapolsky R, Odongo H, Hau J 2004 Physiologic manifestations
of stress from capture and restraint of free-ranging male African green monkeys (Cercopithecus
aethiops). Journal of Zoo and Wildlife Medicine 35, 20.
         353. Kaufer D, Ogle W, Pincus Z, Clark K, Nicholas A, Dinkel K, Dumas T, Ferguson D, Lee
A, Winters M, Sapolsky R 2004 Restructuring the neuronal stress response with anti-glucocorticoid
gene delivery. Nature Neuroscience, 7, 947.
         354. Giffard R, Xu L, Zhao H, Carrico W, Ouyang Y, Qiao Y, Sapolsky R, Steinberg G, Hu B,
Yenari M 2004 Chaperones, protein aggregation, and brain protection from hypoxic/ischemic injury.
Journal of Experimental Biology 207, 3213.
         355. Sapolsky R 2004 Stressed-out memories. Scientific American, in press.
         356. Yenari M, Sapolsky R 2004 Gene therapy in neurological disease.              Methods in
Molecular Medicine 104, 75.
         357. Sapolsky R 2004 Organismal stress and telomeric aging: an unexpected connection.
Proceedings of the National Academy of Sciences, 101, 17323.
         358. Zhao H, Yenari M, Cheng D, Sapolsky R, Steinberg G 2005 Biphasic cytochrome c
release after transient global ischemia and its inhibition by hypothermia. Journal of Cerebral Blood
Flow and Metabolism, 25, 1119.
         359. Sapolsky R 2004 The frontal cortex and the criminal justice system. Philosophical
Transactions of the Royal Society of London, Biological Sciences 359, 1787.
         360. Nair S, Karst H, Dumas T, Phillips R, Sapolsky R, Rumpff-van Essen L, Maslam S,
Lucassen P, Joels M 2004 Gene expression profiles associated with survival of individual rat dentate
cells after endogenous corticosteroid deprivation. European Journal of Neuroscience, 20, 3233.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 24 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 24 of 33
 17

          361. Lazarov O, Robinson J, Tang Y, Hairston I, Korade-Mirnics Z, Lee V, Hersch L,
Sapolsky R, Mirnics K, Sisodia S 2005 Environmental enrichment reduces A-beta levels and amyloid
deposition in transgenic mice. Cell, 120, 701.
          362. MacPherson A, Dinkel K, Sapolsky R 2005 Glucocorticoids worsen excitotoxin-induced
expression of pro-inflammatory cytokines in hippocampal cultures. Experimental Neurology, 194,
376.
          363. Sapolsky R 2005 The influence of social hierarchy on primate health. Science, 308,
648.
          364. Zemlyak I, Brooke S, Sapolsky R 2005 Estrogenic protection against gp120
neurotoxicity: Role of microglia. Brain Research, 1046, 130.
          365. Sapolsky R 2005 The future of evolution: Is any of this a good idea? Popular Science,
September, 96.
          366. Hairston I, Little M, Scanlon M, Barakat M, Palmer T, Sapolsky R, Heller C. 2005 Sleep
restriction suppresses neurogenesis induced by hippocampus-dependent learning.              Journal of
Neurophysiology, 25, 9794
          367. Zhao H, Shimohata T, Wang J, Sun G, Schaal D, Sapolsky R, Steinberg G 2005 Akt
contributes to neuroprotection of hypothermia against cerebral ischemia in rats. Journal of
Neuroscience, 25, 9794.
          368. Chang P, Cheng E, Brooke S, Sapolsky R. 2005 Marked differences in the efficacy of
post-insult gene therapy with catalase versus glutathione peroxidase. Brain Research, 1063, 27.
          369.Sapolsky R. 2006 Culture in animals, and a case of a non-human primate culture of low
aggression and high affiliation. Social Forces, 85, 217.
          370. Sapolsky R. Social cultures in non-human primates. 2006 Current Anthropology, 47,
641.
          371. Sapolsky R 2005 Sick of poverty. Scientific American, December, 293, 92.
          372. Sapolsky R 2006 A natural history of peace. Foreign Affairs, 85, 104.
          373. Sapolsky S 2006 The olfactory lives of primates. Virginia Quarterly Review, in press.
          374. Munhoz C, Lepsch L, Malta M, Kawamoto E, de Sa Lima L, Avellar M, Sapolsky R,
Scavone C 2006 Chronic unpredictable stress exacerbates LPS-induced activation of NFkB in the
frontal cortex and hippocampus via glucocorticoid secretion. Journal of Neuroscience, 26, 3813.
          375. Zemlyak I, Nimon V, Brooke S, Moore T, McLaughlin J, Sapolsky R 2006 Gene therapy
in the nervous system with superoxide dismutase. Brain Research, 1088, 12
          376. Sapolsky R 2006 The 2% difference. Discover, April, pg 42.
          377.    Sapolsky R Stress, stress-related disease and emotional regulation. In Gross, J
Handbook of Emotion Regulation. Academic Press, in press.
          378. Zhao H, Sapolsky R, Steinberg G. 2006 Interrupting reperfusion as a stroke therapy:
Ischemic postconditioning reduces infarct size after focal ischemia in rats. Journal of Cerebral Blood
Flow and Metabolism, 26, 1114.
          379. Sapolsky R 2006 Stress and the city. Natural History, June, 72.
          380. Zhao H, Sapolsky R, Steinberg G 2006 Phosphoinositide-3-kinase/Akt survival signal
pathways are implicated in neuronal survival after stroke, Molecular Neurobiology, 34, 249.
          381.Davis A, Zhao H, Sun G, Sapolsky R, Steinberg G 2007 Gene therapy using SOD1
protects striatal neurons from experimental stroke. Neuroscience Letters, 411, 32.
          382. Olsson T, Sapolsky R 2006 The healthy cortisol response. In: Arnetz B,Ekman R (ed):
Stress in Health and Disease. Wiley-VCH, Weinheim, Pg 214.
          383. Zhao H, Wang J, Shimohata T, Sun G, Yenari M, Sapolsky R, Steinberg G. 2007
Conditions of protection by hypothermia and effects on apoptotic pathways in a model of permanent
middle cerebral artery occlusion. Journal of Neurosurgery, 107, 636.
          384.    Bradshaw G, Finlay B, Sapolsky R 2006 Mirror, mirror. American Scientist, 94, 487.
          385.    Nicholas A, Munhoz C, Ferguson D, Campbell L, Sapolsky R. 2006 Enhancing
cognition after stress with gene therapy. Journal of Neuroscience, 26, 11637.
          386.    Sorrells S, Sapolsky R 2007 A pro-inflammatory review of glucocorticoid actions in
the CNS. Brain, Behavior and Immunity, 21, 259.
          387.    Vyas A, Kim S, Giacomini N, Boothroyd J, Sapolsky R 2007 Behavioral changes
induced by Toxoplasma infection of rodents are highly specific to aversion of cat odors. Proceedings
of the National Academy of Sciences, USA, 104, 6442




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 25 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 25 of 33
 18

          388.    Calabrese E, et al. (56 other authors) 2007 Biological stress response terminology:
Integrating the concepts of adaptive response and preconditioning stress within a hormetic dose-
response framework. Toxicology and Applied Pharmacology, 222, 122.
          389.    Wenzel H, Vacher H, Clark E, Trimmer J, Lee A, Sapolsky R, Tempel B,
Schwartzkroin P 2007 Structural consequences of Kcna1 gene deletion and transfer in the mouse
hippocampus. Epilepsia, 48, 2023.
          390. Ferguson D, Sapolsky R 2007 Mineralocorticoid receptor overexpression differentially
modulates specific phases of spatial and non-spatial memory. Journal of Neuroscience, 27, 8046.
          391.Vyas A, Kim S, Sapolsky R 2007 The effects of Toxoplasma infection on rodent behavior
are dependent on dose of the stimulus. Neuroscience, 148, 342.
          392.Sung J, Zhao H, Roy M, Sapolsky R, Steinberg 2007 Viral caspase inhibitor p35, but not
crmA, is neuroprotective in the ischemic penumbra following experimental stroke. Neuroscience,
149, 804.
          393.Zhao H, Steinberg G, Sapolsky R 2007 General versus specific actions of mild-moderate
hypothermia in attenuating cerebral ischemic damage. Journal of Cerebral Blood Flow and
Metabolism, 27, 1879.
          394.    Manley N, Bertrand A, Kinney K, Hing T, Sapolsky R 2007 Characterization of
monocyte chemoattractant protein-1 expression following a kainate model of status epilepticus.
Brain Research, 1182, 138.
          395. Zemlyak I, Manley N, Sapolsky R, Gozes I. 2007 NAP protects hippocampal neurons
against multiple toxins. Peptides,28, 2004.
        396.Ju K, Manley N, Sapolsky R 2008 Anti-apoptotic therapy with a Tat fusion protein
protects against excitotoxic insults in vitro and in vivo. Experimental Neurology, 210, 602.
        397.Zhang H, Ren C, Gao X, Takahasi T, Sapolsky R, Steinberg G, Zhao H 2008
Hypothermia blocks beta-catenin degradation after focal ischemia in rats. Brain Research 1198 182.
        398.Mitra R, Sapolsky R 2008 Acute Corticosterone treatment is sufficient to induce anxiety
and amygdaloid dendritic hypertrophy. Proceedings of the National Academy of Sciences, USA, 105,
5573.
        399.Ferguson D, Lin S, Sapolsky R 2008 Viral vector-mediated blockade of the endocrine
stress-response modulates non-spatial memory. Neuroscience Letters, 437, 1.
          400. Sapolsky R 2008 Social stress in adult primates.         L. Squire (ed): Encyclopedia of
Neuroscience, Academic Press, Oxford.
          401. Sapolsky R 2008 Gene therapy and protection from stress-induced brain damage. L.
Squire (ed): Encyclopedia of Neuroscience, Academic Press, Oxford.
          402. Goosens K, Sapolsky R 2007 Stress and glucocorticoid contributions to aging. In Brain
Aging: Models, Methods and Mechanisms. D. Riddle (ed), CRC Press.
          403. Ferguson D, Sapolsky R 2008 Overexpression of mineralocorticoid and transdominant
glucocorticoid receptor blocks the impairing effects of glucocorticoids on memory. Hippocampus, 18,
1103.
          404. Mitra R, Sapolsky R 2008 Effects of enrichment predominate over those of chronic
stress on fear-related behavior in male rats. Stress, Dec 2, 1.
          405. Cheng MY, Sun G, Jin M, Zhao H, Steinberg G, Sapolsky R 2009 Blocking
glucocorticoid and enhancing estrogenic genomic signaling protects against cerebral ischemia.
Journal of Cerebral Blood Flow and Metabolism, 29, 130.
          406. Ruby N, Hwang C, Wessels C, Fernandez F, Sapolsky R, Heller C. 2008 Hippocampal-
dependent learning require a functional circadian system. Proceedings of the National Academy of
Sciences, USA, 105, 15593.
          407. Rodrigues S, Sapolsky R. 2009 Disruption of fear memory through dual-hormone gene
therapy. Biological Psychiatry, 65, 441.
          408. Mitra R, Ferguson D, Sapolsky R. 2009 SK2 potassium channel over-expression in
basolateral amygdala reduces anxiety, stress-induced corticosterone secretion and dendritic
arborization. Molecular Psychiatry, 14, 847.
          409.Zemlyak I, Brooke S, Singh M, Sapolsky R 2009 Effects of overexpression of
Antioxidants on the Release of Cytochrome c and Apoptosis-inducing Factor in a model of ischemia.
Neuroscience Letters, 453, 182.
          410.Rodrigues S, LeDoux J, Sapolsky R 2009. The influence of stress hormones on fear
circuitry. Annual Review of Neuroscience, 32. 289.




                                                                                     Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 26 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 26 of 33
 19

          411.     Mitra R, Ferguson D, Sapolsky R. Mineralocorticoid receptor overexpression in
basolateral amygdala reduces corticosterone secretion and anxiety. Biological Psychiatry, 66, 686.
          412.     Zemlyak I, Sapolsky R, Gozes I. 2009          NAP protects against cyanide-related
microtubule destruction. Journal of Neural Transmission, 116, 1411.
          413.     Zemlyak I, Sapolsky R, Gozes I. 2009 NAP protects against cytochrome c release:
inhibition of the initiation of apoptosis. European Journal of Pharmacology, 618, 9.
          414.     Meerson A, Cacheaux L, Goosens K, Sapolsky R, Soreq H, Kaufer D 2010 Changes
in brain microRNAs contribute to cholinergic stress reactions. Journal of Molecular Neuroscience,
40, 47.
          415. Mitra R, Adamec R, Sapolsky R 2009 Resilience against predator stress and dendritic
morphology of amygdala neurons. Behavioural Brain Research, 205, 535.
          416. Sapolsky R. Stress, health and social behavior. In: Moore J, Breedlove M (eds)
Encyclopedia of Animal Behavior. Academic Press, in press.
          417. Sorrells S, Caso J, Munhoz C, Sapolsky R 2009 The stressed CNS: When
glucocorticoids aggravate inflammation. Neuron, 64, 33.
          418. Sapolsky R. 2009 Any kind of mother in a storm. Nature Neuroscience, 12, 1355.
         419.      Zemlyak I, Manley N, Vulih-Sjultzman I, Sapolsky R, Gozes I 2009 The microtubule
interacting drug candidate NAP protects against kainic acid toxicity in a rat model of epilepsy. Journal
of Neurochemistry, 111, 1252.
          420. Sorrells S, Sapolsky R 2010 Glucocorticoids can arm macrophages for innate immune
battle. Brain Behavior and Immunity, 24, 17.
          421. Singh M, Brooke, S, Zemlyak I, Sapolsky R 2010 Evidence for caspase effects on
release of cytochrome c and AIF in a model of ischemia in cortical neurons. Neuroscience Letters,
469, 179.
          422. Dumas T, Gillette T, Ferguson D, Hamilton K, Sapolsky R 2010 Anti-glucocorticoid
gene therapy reverses the impairing effects of elevated corticosterone on spatial memory,
hippocampal neuronal excitability, and synaptic plasticity. Journal of Neuroscience, 30, 1712.
          423. Munhoz C, Sorrells S, Caso J, Scavone C, Sapolsky R 2010 Glucocorticoids exacerbate
lipopolysaccharide-induced signaling in the frontal cortex and hippocampus in a dose-dependent
manner. Journal of Neuroscience, 30, 13690.
          424. Vyas A, Sapolsky R 2010 Manipulation of host behavior byToxoplasma: What is the
minimum a proposed proximate mechanism should explain? Folia Parasitologica, 57, 88.
          425. Mitra R, Sapolsky R 2010 Expression of chimeric estrogen-glucocorticoid-receptor in the
amygdala reduces anxiety. Brain Research, 1342, 33.
          426. Lee A, Campbell L, Sapolsky R 2010 Neighbor effects of neurons bearing protective
transgenes. Brain Research, 1339, 70.
          427. Navarrete C, McDonald M, Cesario J Mott M, Sapolsky 2010 Fertility and race
perception predict voter preference for Barack Obama. Evolution and Human Behavior, 31, 391.
          428. Victoroff J, Quota S, Adelman J, Elinska B, Stern N, Wilcox R, Sapolsky R 2010 Support
for religio-political aggression among teenaged boys in Gaza: Part I: Psychological findings.
Aggressive Behavior, 36, 219.
          429. Mitra R, Sapolsky R 2010 Gene therapy in the amygdala against fear disorders. Expert
Opinion on Biological Therapy, 10, 1289.
          430. Victoroff J, Quota S, Adelman J, Celinska B, Stern N, Wilcox R, Sapolsky R 2011
Support for religio-political aggression among teenaged boys in Gaza: Part II: Neuroendocrinological
findings. Aggressive Behavior, 37, 121.
          431. Cheng M, Lee I-P, Jin M, Sun G, Zhao H, Steinberg G, Sapolsky R 2011 An insult-
inducible vector system activated by hypoxia and oxidative stress for neuronal gene therapy.
Translational Stroke Research 2, 92.
          432. Liu L, Li Q, Sapolsky R, Liao M, Mehta K, Bhargava A, Pasricha P 2011 Transient
gastric irrtation in the neonatal rat leads to changes in hypothalamic CRF expression, depression-
and anxiety-like behavior as adults. Public Library of Science One, 6, 19498.
          433. Kirby E, Friedman A, Covarrubias D, Ying C, Sun W, Goosens K, Sapolsky R, Kaufer D
2011 Basolateral amygdala regulation of adult hippocampal neurogenesis and fear-related activation
in newborn neurons. Molecular Psychiatry, 17, 527.
          434. Sapolsky R 2011 Sympathy for the CEO. Science, 333, 293.
          435. House P, Vyas A, Sapolsky R 2011 Predator cat odors activate sexual arousal pathways
in brains of Toxoplasma gondii infected rats. Public Library of Science One, 6, e23277.




                                                                                      Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 27 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 27 of 33
 20

         436. Dass S, Vasudevan A, Dutta D, Soh L, Sapolsky R, Vyas A 2011 Protozoan parasite
Toxoplasma gondii manipulates mate choice in rats by enhancing attractiveness of males. Public
Library of Science One. 6, e27229.
         437. Cheng MY, Lee AG, Culbertson C, Sun G, Talati RK, Manley N, Li X, Zhao H, Lyons
DM, Zhou QY, Steinberg GK, Sapolsky RM. 2012 Prokineticin 2 is a novel endangering mediator of
cerebral ischemic injury. Proceedings of the National Academy of Sciences 109, 5475.
         438. Mitra R, Sapolsky R 2012. Short-term enrichment makes male rats more attractive,
more defensive and alters hypothalamic neurons. Public Library of Science, One, 7, e36092.
         439. O’Connell-Rodwell C, Wood J, Kinzley C, Rodwell T, Alarcon C, Wasser S, Sapolsky R
2011 Male African elephants (Loxodonta Africana) queue when the stakes are high. Ethology
Ecology and Evolution 23, 388.
         440. Sapolsky 2012 Super humanity. Scientific American, September, pg 40.
         441. Sapolsky 2013 Rousseau with a tail: Maintaining a tradition of peace among baboons.
In Fry D (ed), War, Peace, and Human Nature (Oxford Univ Press).
         442. Sapolsky 2012 Importance of a sense of control and the physiological benefits of
leadership. Proceedings of the National Academy of Sciences USA, 109, 17730.
         443. Dagnino-Subiabre A, Perez M, Terreros G, Cheng M, House P, Sapolsky R. 2012
Corticosterone treatment impairs auditory fear learning and the dendritic morphology of the rat inferior
coliculus. Hearing Research, 294, 104.
         444. Harper K, Fyumagwa R, Hoare R, Wambura P, Coppenhaver D, Sapolsky R, Alberts S,
Tung J, Rogers J, Kilewo M, Batamuzi E, Leendertz F, Armelagos G, Knauf S 2012 Treponema
pallidum inection in the wild baboons of East Africa: Distribution and genetic characterization of the
strains responsible. Public Library of Science One 7, e50882.
         445. Mitra R, Sapolsky R Vyas A 2012 Toxoplasma gondii infection induces dendritic
retraction in basolateral amygdala accompanied by reduced corticosterone secretion. Disease Model
and Mechanism, 6, 516.
         446. Manley N, Caso J, Works M, Cutler A, Zemlyak I, Sun G, Munhoz C, Chang S, Sorrells
S, Ermini F, Decker J, Bertrand A, Dinkel K, Steinberg G, Sapolsky R 2013 Derivation of injury-
responsive dendritic cells for acute brain targeting and therapeutic protein delivery in the stroke-
injured rat. Public Library of Science ONE, 8, e61789.
         447. Sorrells S, Caso J, Munhoz C, Hu C, Tran K, Miguel Z, Chien B, Sapolsky R 2013
Glucocorticoid signaling in myeloid cells worsens acute CNS injury and inflammation. Journal of
Neuroscience, 33, 7877.
         448. Works M, Koenig J, Sapolsky R 2013 Soluble TNF receptor 1-secreting ex vivo-derived
dendritic cells reduce injury following stroke. Journal of Cerebral Blood Flow and Metabolism, 33,
1376.
         449. Xie R, Cheng M, Li M, Xiong X, Daadi M, Sapolsky R, Zhao H 2013 Akt isoforms
differentially protect against stroke-induced neuronal injury by regulating mTOR activities. Journal of
Cerebral Blood Flow and Metabolism, 33, 1875.
         450. Ruby N, Fernandez F, Garrett A, Klima J, Zhang P, Sapolsky R, Heller C 2013 Spatial
memory and long-term object recognition are impaired by circadian arrhythmia and restored by the
GABA-A antagonist pentylenetetraole. PLoS ONE 8, e72433.
         451. Evans A, Strassmann P, Lee I, Sapolsky R 2014 Patterns of Toxoplasma gondii cyst
distribution in the forebrain associate with individual variation in predator odor avoidance and anxiety-
related behavior in male Long-Evans rats. Brain Behavior and Immunity, 37, 122.
         452. Chetty S, Friedman A, Kirby E, Mirescu C, Taravosh-Lahn K, Guo F, Krupik D, Nicholas
A, Geraghty A, Krishnamurthy A, Tsai M, Covarrubias D, Wong A, Francis D, Sapolsky R, Palmer T,
Pleasure D, Kaufer D. 2014 Stress and glucocorticoids promote oligodendrogenesis in the adult
hippocampus. Molecular Psychiatry, 19, 1275.
         453. Sapolsky R 2014 The danger of inadvertantly praising zygomatic arches. In Brockman J
(ed): What Should We Be Worried About? Harper Perennial, page 218.
         454. Golcu D, Gebre R, Sapolsky R 2014 Toxoplasma gondii influences aversive behaviors
in female rats in an estrus cycle dependent manner. Physiology and Behavior, 135, 98.
         455. Xie R, Wang P, Cheng M, Sapolsky R, Ji X, Zhao H 2014 The mTOR cell signaling
pathway contributes to the protective effects of ischemic postconditioning against stroke. Stroke, 45,
2769.




                                                                                       Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 28 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 28 of 33
 21

          456. Sapolsky R 2014 Some pathogenic consequences of tourism for nonhuman primates.
In: Primate Tourism: A Tool for Conservation? Russon A, Wallis J (ed). Cambridge Univ Press, pg
147.
          457. Marmot M, Sapolsky R 2014 Of men and baboons: Social circumstances, biology, and
the social gradient in health. In: Sociality, Hierarchy, Health: Comparative Biodemography (Weinstein
M, Lane M eds), National Academic Press, pg 365.
          458. Lee I-P, Evans A, Yang C, Works M, De Miguel Z, Manley N Sapolsky R 2014
Toxoplasma gondii is dependent on glutamine and alters migratory profile of infected host bone
marrow derived immune cells through SNAT2 and CXCR4 pathways. PLoS One, 9: e109803.
          459. Sorrells S, Muinhoz C, Manley N, Yen S, Sapolsky R 2014 Glucocorticoids increase
excitotoxic injury and inflammation in the hippocampus of adult male rats. Neuroendocrinology, 100,
129.
          460. Martin L, Hathaway G, Isbester K, Mirali S, Acland E, Niederstrasser N, Slepian P, Trost
Z, Bartz J, Sapolsky R, Sternberg W, Levitin D, Mogil J 2015 Reducing social stress elicits emotional
contagion of pain in mouse and human strangers. Current Biology, 25, 326.
          461. Sapolsky R 2015 Stress and the brain: Individual variability and the inverted-U. Nature
Neuroscience, 25, 1344.
          462. Salmaso N, Stevens H, McNeill J, ElSayed M, Ren Q, Maragnoli M, Schwartz M,
Tomasi S, Sapolsky R, Duman R, Vaccarino F 2016 Fibroblast Growth Factor 2 modulates
hypothalamic pituitary axis activity and anxiety behavior through glucocorticoid receptors. Biological
Psychiatry, 80, 479.
          463. Sapolsky R 2016 Psychiatric distress in animals versus animal models of psychiatric
distress. Nature Neuroscience, 19, 1387.
          464. Sapolsky R 2016 Pro-inflammatory primates. Science, 354, 967.
          465. De Miguel Z, Haditsch U, Palmer T, Azpiroz A, Sapolsky R 2018 Adult-generated
neurons born during chronic social stress are uniquely adapted to respond to subsequent chronic
social stress. Molecular Psychiatry, 24, 1178.
          466. Jost J, Sapolsky R, Nam H 2018 Speculations on the evolutionary origins of system
justification. Evolutionary Psychology, Apr-Jun;16(2):1474704918765342
          467. Wang P, Xie R, Cheng M, Sapolsky R, Ji X, Zhao H 2018 The mTOR cell signaling
pathway is crucial to the long-term protective effects of ischemic postconditioning against stroke.
Neuroscience Letters, 676, 58.
          468. Sapolsky R 2018 The health-wealth gap. Scientific American 319, 62.
          469. Sapolsky R 2019 Biological perspectives on inter-group conflict. In: Fundamental
Theories of Ethnic Conflict (M. Kyendo,ed). Syokimau Press.
          470. Sapolsky R 2018 Double-edged swords in the biology of conflict. Front. Psychol., 9,
2625.
          471. Sapolsky R 2019 This is your brain on nationalism: the biology of us and them.. Foreign
Affairs, 98, 42.
          472. Sapolsky R 2020 In memoriam: Bruce S. McEwen. Hormones and Behavior, in press.



Publications: Op-Ed Pieces, Book Reviews, Prefaces, Articles in Embarrassing Places
            1. Sapolsky, R. Why fuss over the census? Science has the answer. USA Today, 1/12/99.
            2. Sapolsky R. Future good health will come to those who listen. USA Today, 2/23/99.
            3. Sapolsky R. If you remember LSD and estrogen -- then you must be old, too. USA Today,
3/2/99.
            4. Sapolsky R. Poverty separates man from ape. USA Today, 6/24/99.
            5. Sapolsky R. Facing the stretch across the millennial abyss. USA Today 12/27/99.
            6. Sapolsky R 1999 The joy of stress. GQ, December, 214.
            7. Sapolsky R Who’s the next alpha in our political hierarchy? USA Today, 2/17/00.
            8. Sapolsky R It’s not ‘All in the genes.’ Newsweek, 4/10/00, pg 68.
            9. Sapolsky R Nature or nurture? “The 50 most beautiful people in the world” assess the
source of good looks. Discover, February, 2000, 48.
            10. Sapolsky R Do hormones play a role in success? -- but science shows the Big T may be
a little ‘t.’ USA Today, 5/25/00.
            11. Sapolsky R Score one for nature. Or is it nurture? USA Today, 6/21/00.




                                                                                    Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 29 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 29 of 33
 22

         12. Sapolsky R Sex-identity myths dispelled. USA Today 3/14/01
         13. Sapolsky R Brain engaged. San Francisco Chronicle 10/25/01.
         14. Sapolsky R Gorillas in the light. Review of Weber B, Vedder A 2001 In the Kingdom of
Gorillas: Fragile Species in a Dangerous Land (Simon and Schuster). The Globe and Daily Mail
10/20/01.
         15.Sapolsky, R. “Thrifty” genes and thrifty metabolism. In: Pagel, M (ed) Encyclopedia of
Evolution, Oxford Univ. Press, in press.
         16.Sapolsky R 2002 Gorilla dating tactics. Men’s Health, March, 68.
         17.Sapolsky R 2002 Preface to, McEwen B, The End of Stress. Joseph Henry Press.
         18.Sapolsky R. The loveless man who invented the science of love. Review of Blum D 2002
Love in Goon Park: Harry Harlow and the Science of Affection. Scientific American, 287, November,
pg 95.
         19.Sapolsky R 2003 Coming to a theater near you: Shame at who we are. San Francisco
Chronicle, 1/14/03.
         20.Sapolsky R 2003 ‘Pseudokinship’ and real war. San Francisco Chronicle, 3/2/03.
         21. Sapolsky R 2004 Regardless of how it works, evolution is for real. San Francisco
Chronicle, 12/10/04.
         22. Sapolsky R 2005 A family resemblance. Review of de Waal F 2005 Our Inner Ape,
Riverhead/Penguin. Nature 437, 33.
         23. Sapolsky R 2006 The pecking order. Allure, February, 136.
         24. Sapolsky R 2007 Foreword to, Fry D, Beyond War: The Human Potential For Peace.
Oxford Univ Press.
         25. Sapolsky R 2008 If/then consequences and the case of Britney Spears. San Francisco
Chronicle, 3/25/08.
         26. Sapolsky R 2009 Girls are good at math when given the chance.          San Francisco
Chronicle, 10/20/09.
         27. Sapolsky R 2010 Foreward to, Worthman C, Plotsky P, Schechter D, Cummings C
Formative Experiences: The Interaction of Caregiving, Culture, and Developmental Psychobiology.
Cambridge Univ. Press.
         28. Sapolsky R 2010 This is your brain on metaphors. The Stone (nytimes.com), Nov. 14,
2010.
         29. Sapolsky R 2011 Peace, love and oxytocin. Los Angeles Times, 12/4/11.
         30. Sapolsky R 2012 Campaign trail monkey business. Los Angeles Times 1/15/12.
         31. Sapolsky R 2012 What was John Edwards thinking? Los Angeles Times 6/3/12.
         32. Sapolsky R 2012 Jerry Sandusky – a head case puzzle. Los Angeles Times 7/15/12.
         33. Sapolsky R 2012 We’re all stressed, but misunderstanding it can make it worse. Los
Angeles Times 8/26/12.
         34. Sapolsky R 2012 Brain science’s day in court. Los Angeles Times 10/2/12.
         35. Sapolsky R 2013 Human – for better or worse. Los Angeles Times 1/6/13.
         36. Sapolsky R 2013 Tamerlan Tsarnaev: Not just any body. Los Angeles Times 5/17/13.
         37. Sapolsky R 2013 Metaphors are us. Neurology: War, murder, music, art. We would
have none without metaphor. Nautilus, Issue 001.
         38. Sapolsky R 2013 The appeal of embarrassment. Wall Street Journal, 7/26/13.
         39. Sapolsky R 2013 Is racial prejudice hard-wired? Los Angeles Times 7/28/13.
         40. Sapolsky R 2013 Our unique obsession with Rover and Fluffy. Wall Street Journal,
8/16/13.
         41. Sapolsky R 2013 Man isn’t alone; apes also suffer midlife crises. Wall Street Journal,
8/30/13.
         42. Sapolsky R 2013 On the origins of celebrity. Nautilus, Issue 005.
         43. Sapolsky R 2013 Why do we eat junk food when we’re anxious? Wall Street Journal,
9/13/13.
         44. Sapolsky R 2013 The monkey business of pure altruism. Wall Street Journal, 9/27/13.
         45. Sapolsky R 2013 Rich brain, poor brain. Los Angeles Times, 10/18/13.
         46. Sapolsky R 2013 If Big Brother is not around, we invent him. Wall Street Journal,
10/26/13.
         47. Sapolsky R 2013 Who kiled JFK? Inside the minds of conspiracy theorists. Wall Street
Journal, 11/9/13.




                                                                                  Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 30 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 30 of 33
 23

          48. Sapolsky R 2013 Would you break that law for your family? Los Angele Times,
11/17/13.
          49.     Sapolsky R 2013 The brain’s way of dealing with ‘Us’ and ‘Them.” Wall Street
Journal, 11/22/13.
          50. Sapolsky R 2013 Caught between male and female. Wall Street Journal 12/6/13.
          51. Sapolsky R 2013 The cheerleader effect. Wall Street Journal 12/21/13.
          52. Sapolsky R 2013 Another use for literature. Los Angeles Times 12/28/13.
          53. Sapolsky R 2014 What drives us to do the right thing? Wall Street Journal 1/2/14.
          54. Sapolsky R 2014 Be my valentines: Are humans monogamous by nature? Wall Street
Journal 2/14/14.
          55. Sapolsky R 2014 A height gene? One for smarts? Don’t bet on it. Wall Street Journal
1/31/14.
          56. Sapolsky R 2014 Monkey see, monkey do – just like you. Wall Street Journal, 2/28/14.
          57. Sapolsky R 2014 It makes no sense to ask what a particular gene does.               Aeaon
file:///Users/sapolsky/Desktop/AEAON%202014.webarchive.
          58. Sapolsky R 2014 When were the dogs of war first let loose? Wall Street Journal,
3/29/14.
          59. Sapolsky R 2014 Hoping against hope: It’s a people thing. Los Angeles Times 3/30/14.
          60. Sapolsky R 2014 The legacy that poverty imprints on our brains. Wall Street Journal,
4/12/14.
          61. Sapolsky R 2014 Stress starts up the machinery of major depression. Wall Street
Journal, 4/24/14.
          62. Sapolsky R 2014 The money or the mouse: On the morals of markets. Wall Street
Journal, 5/10/14.
          63. Sapolaky R 2014 Humans aren’t the only animals stuck on status. Wall Street Journal,
5/24/14.
          64. Sapolsky R 2014 The brain cells that keep our social network running. Wall Street
Journal, 6/6/14.
          65. Sapolsky R 2014 A “love hormone” with a nasty little secret. Wall Street Journal, 6/27/14.
          66. Sapolsky R 2014 Magical thinking and the stain of Madoff’s sweater. Wall Street Journal,
7/12/14.
          67. Sapolsky R 2014 Dude, where’s my frontal cortex: There’s a method to the madness of
the teenage brain. Nautilus, Issue 015.
          68. Sapolsky R 2014 Stress hormones leave marks on trading floors. Wall Street Journal,
7/24/14.
          69. Sapolsky R 2014 Our geography, ourselves. Los Angeles Times, 8/1/2014.
          70. Sapolsky R 2014 An experiment shows bias against strangers on a train. Wall Street
Journal 8/7/14.
          71. Sapolsky R 2014 New ways to predict which marriages will succeed. Wall Street Journal
8/22/14.
          72. Sapolsky R 2014 Sperm can carry Dad’s stress as well as genes. Wall Street Journal
9/5/14.
          73. Sapolsky R 2014 Bees and ants on how to make decisions. Wall Street Journal 9/20/14.
          74. Sapolsky R 2014 It’s pretty much true: More parenting equals less sex. Wall Street
Journal 10/1/14.
          75. Sapolsky R 2014 New online media, old human behavior. Wall Street Journal 10/15/14.
          76. Sapolsky R 2014 Our ancestors murdered – and played pacifist. Wall Street Journal
10/29/14.
          77. Sapolsky R 2014 A deep-rooted reason to root for the Giants – or the Royals. Los
Angeles Times 10/30/14.
          78. Sapolsky R 2014 Scientific insights from rats filled with regrets. Wall Street Journal
11/12/14.
          79. Sapolsky R 2014 How the brain uses glucose to fuel self-control. Wall Street Journal
12/3/14.
          80. Sapolsky R 2014 The spirit of the 1914 Christmas Truce. Wall Street Journal 12/19/14.
          81. Sapolsky R 2014 Animals and humans sometimes kill their young – the question is why.
Los Angeles Times 12/19/14.




                                                                                      Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 31 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 31 of 33
 24

         82. Sapolsky R 2014 A magician’s best trick: Revealing a basic human bias. Wall Street
Journal 12/31/14.
         83. Sapolsky R When stress rises, empathy suffers. Wall Street Journal 1/16/15.
         84. Sapolsky R The strange power of symbols, in the news and in the lab. Wall Street
Journal 1/30/15.
         85. Sapolsky R 2015 Ethics can change according to where we are. Wall Street Journal
2/12/15.
         86. Sapolsky R 2015 Gay marriage: How to change minds. Wall Street Journal 2/25/15.
         87. Sapolsky R 2015 Like humans, other primates have fashion trend-setters, too. Wall
Street Journal, 3/11/15.
         88. Sapiolsky R 2015 Synthesia: Tasting sounds and smelling sights. Wall Street Journal
3/25/15.
         89. Sapolsky R 2015 Mental illness made the Germanwings co-pilot a victim along with his
passengers. Los Angeles Times, 4/2/15.
         90. Sapolsky R 2015 Why we melt at puppy pictures. Wall Street Journal, 4/8/15.
         91. Sapolsky R 2015 The miracle in the Walter Scott tragedy. Los Angeles Times Opinion
blog, 4/13/15.
         92. Sapolsky R 2015 Language shapes thoughts – and storm preparations. Wall Street
Journal 4/22/15.
         93. Sapolsky R 2015 How our brains judge crime cases. Wall Street Journal, 5/6/15.
         94. Sapolsky R 2015 How appetite affects the brain. Wall Street Journal, 5/21/15.
         95. Sapolsky R 2015 Researchers put hierarchies through the Himalayan test. Wall Street
Journal 6/3/2015.
         96. Sapolsky R 2015 The evolution of encountering, and embracing, strangers. Los Angeles
Times 6/6/15.
         97. Sapolsky R 2015 The benefits of mind-wandering. Wall Street Journal, June 19, 2015.
         98. Sapolsky R 2015 When computers assess personality better than we do. Wall Street
Journal, July 22, 2015.
         99. Sapolsky R 2015 Caitlyn Jenner and our cognitive dissonance. Nautilus, Issue 28.
         100.    Sapolsky R 2015 Do the genes of warriors win the evolution battle? Wall Street
Journal August 19, 2015.
         101.    Sapolsky R 2015 The hormone that binds humans to dogs. Wall Street Journal
September 17, 2015.
         102.    Sapolsky R 2015 Our brains say that corporations are people, too. Wall Street
Journal, October 15, 2015.
         103.    Sapolsky R 2015 Using a kind of shock therapy to moderate views. Wall Street
Journal, November 11, 2015.
         104.    Sapolsky R 2015 Brain reflexes that monitor the pecking order. Wall Street Journal
12/9/15.
         105.    Sapolsky R 2016 How our brains respond to race. Wall Street Journal 1/6/16.
         106.    Sapolsky R 2016 To scrounge in the big city: bigger brains, more stress. Wall Street
Journal 2/3/16.
         107.    Sapolsky R 2016 Plants that eat insects by doing the math. Wall Street Journal,
3/4/16.
         108.    Sapolsky R 2016 Metaphors that make us feel clean and dirty, literally. Wall Street
Journal, 3/30/16.
         109.    Sapolsky R 2016 We’re rarely rational when we vote because we’re rarely rational,
period. Los Angeles Times April 3, 2016.
         110.    Sapolsky R 2016 Why you just helped that stranger. Wall Street Journal 4/27/16.
         111.    Sapolsky R 2016 In families, small disputes can set off major mayhem. Wall Street
Journal 5/25/16.
         112.    Sapolsky R 2016 The global appeal of rationalizing little lies. Wall Street Journal,
6/22/16.
         113.    Sapolsky R 2016 When the rich rub our noses in their wealth, we get angry; but they
go ballistic. Los Angeles Times 7/10/16.
         114.    Sapolsky R 2016 For rats, a good tickling can change the world. Wall Street Journal
7/14/16.
         115.    Sapolsky R 2016 The effect of environment on genes. Wall Street Journal 8/11/16.




                                                                                    Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 32 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 32 of 33
 25

         116.    Sapolsky R 2016 Friendship is good for you – unless it is strained. Wall Street
Journal 9/8/2016.
         117.    Sapolsky R 2016 Disgusted with losing? Learn from experience. Wall Street Journal
10/6/2016.
         118.    Sapolsky R 2016 A criminal trait in the refusal to wait? Wall Street Journal,
11/2/2016.
         119.    Sapolsky R 2016 To understand Facebook, study Capgras Syndrome. Nautilus,
November.
         120.    Sapolsky R 2016 Laughter is the best medicine to guage social ties. Wall Street
Journal, 11/30/2016.
         121.    Sapolsky R 2016 A radical for the poor: A homage to Rudolph Virchow. Nautilus,
December.
         122.    Sapolsky R 2016 Toxo. In Brockman J (ed): Life Harper Perennial, pg 349.
         123.    Sapolsky R 2015 The particularist use of “a” gene-environment interaction. In
Brockman J (ed): This Idea Must Die Harper Perennial, pg 182.
         124.    Sapolsky R 2012 Anectdotalism In: Brockman J (ed): This Will Make You Smarter
Harper Perennial, pg 278.
         125.    Sapolsky R 2010 People who can intuite in six dimensions. In Brockman J (ed):
This Will Change Everything Harper Perennial, pg 366.
         126.    Sapolsky R     2011 Toxo: The parasite that is manipulating human behavior. In
Brockman J (ed): The Mind Harper Perennial, pg 191.
         127.    Sapolsky R 2006 In Brockman J (ed): What We Believe But Cannot Prove Harper
Perennial, pg 30.
         128.    Sapolsky R 2007 Us/Them dichotomies will become far more benign. In Brockman J
(ed): What Are You Optimistic About? Harper Perennial Pg 91.
         129.    Sapolsky R 2014 Looking at minds. In Brockman J (ed): What Have You Changed
Your Mind About? Harper Perennial, Pg 115.
         130.    Sapolsky R 2016 Global stereotypes are globally wrong, a trust test shows. Wall
Street Journal 12/29/16.
         131.    Sapolsky R 2017 Will you be the same person you are today in 2027? Los Angeles
Times, 1/1/17.
         132.    Sapolsky R 2017 In romance, a little understanding goes a long way. Wall Street
Journal, 1/25/17.
         133.    Sapolsky R 2017 We may all die horribly. In Brockman J (ed): Know This Harper
Perennial, pg 568.
         134.    Sapolsky R 2017 The grim truth behind the “winner effect.” Wall Street Journal,
2/24/17.
         135.    Sapolsky R 2017 Human sacrifice as a tool of social control. Wall Street Journal,
March 24, 2017.
         136.    Sapolsky R 2017 The brain science of conformity. Wall Street Journal, April 20,
2017.
         137.    Sapolsky R 2017 When victims feel most victimized. Wall Street Journal, May 19,
2017.
         138.    Sapolsky R 2017 Our need to make music from the cacophony of it all. Wall Street
Journal, June 14, 2017.
         139.    Sapolsky R 2017 How moral disgust can simultaneously protect and endanger
humanity. The Scientist, June 1.
         140.    Sapolsky R 2017 Facebook’s surprising role in bereavement. Wall Street Journal,
July 13, 2017.
         141.    Sapolsky R 2017 When justice isn’t so blind. Wall Street Journal, August 9, 2017.
         142.    Sapolskly R 2017 After Charlottesville, liberals have to readjust their brains. Los
Angeles Times, August 17, 2017.
         143.    Sapolsky R 2017 Does belief in free will make us more ethical? Wall Street Journal,
August 31, 2017.
         144.    Sapolsky R 2017 What humans and prairie voles have in common – a tendency to
divide the world into Us and Them. Los Angeles Times, September 24, 2017.
         145.    Sapolsky R 2017 The yuck factor. The Scientist, 31, 63.




                                                                                   Exhibit G
    Case 1:20-cv-02982 Document 3-3 Filed 04/13/20 Page 33 of 33
Case 1:18-cr-00001-NONE Document 29-4 Filed 02/03/21 Page 33 of 33
 26

         146.   Sapolsky R 2018 Be alarmed when a leader tries to make you think of humans as
vermin. CNN Digital, 7/9/18.
         147.   Sapolsky R 2018 Preface to Kahn S, Ehrlich P, Jaws: The Story of a Hidden
Epidemic. Stanford University Press.
         148.   Sapolsky R 2018 Preface to: Peace Ethology: Behavioral Processes and Systems of
Peace (Verbeek P, Peters B eds). Wiley Blackwell.
         149.   Sapolsky R 2018 This part of the brain holds the key to Ford’s memory. CNN Op/Ed,
9/28/18.
         150.   Sapolsky R 2019 The real advantage the rich have in getting into college is
biological. Los Angeles Times, 3/14/19.
         151.   Sapolsky R 2019 What biology tells us about presidential ambition. CNN Op/Ed,
4/1/19.
         152.   Sapolsky R 2020 Our brains on coronavirus. CNN Op/Ed, 3/13/20.




                                                                                Exhibit G
